RECEIVABLES PURCHASE AGREEMENT

dated as of March 15, 2006

among

GEHL FUNDING II, LLC,
as Seller,

GEHL COMPANY,
as Servicer,

PARK AVENUE RECEIVABLES COMPANY, LLC,
as Company,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO
as Financial Institutions,

and

JPMORGAN CHASE BANK, N.A.,
as Agent

--------------------------------------------------------------------------------

Table of Contents

Page
ARTICLE I PURCHASE ARRANGEMENTS   1          Section 1.1 Purchase Facility   1
         Section 1.2 Increases   2          Section 1.3 Decreases   2
         Section 1.4 Payment Requirements   2
ARTICLE II PAYMENTS AND COLLECTIONS   3          Section 2.1 Payments   3
         Section 2.2 Collections Prior to Amortization   3          Section 2.3
Collections Following Amortization   3          Section 2.4 Application of
Collections   6          Section 2.5 Payment Recision   6          Section 2.6
Maximum Purchaser Interests   7          Section 2.7 Clean Up Call   7
ARTICLE III COMPANY FUNDING   7          Section 3.1 CP Costs   7
         Section 3.2 CP Costs Payments   7          Section 3.3 Calculation of
CP Costs   7
ARTICLE IV FINANCIAL INSTITUTION FUNDING   7          Section 4.1 Financial
Institution Funding   7          Section 4.2 Yield Payments   8          Section
4.3 Selection and Continuation of Tranche Periods   8          Section 4.4
Financial Institution Discount Rates   8          Section 4.5 Suspension of the
LIBO Rate   8
ARTICLE V REPRESENTATIONS AND WARRANTIES   9          Section 5.1
Representations and Warranties of Seller   9          Section 5.2
Representations and Warranties of the Servicer 13          Section 5.3 Financial
Institution Representations and Warranties 15
ARTICLE VI CONDITIONS OF PURCHASES 16          Section 6.1 Conditions Precedent
to Initial Incremental Purchase 16          Section 6.2 Conditions Precedent to
All Purchases and Reinvestments 16
ARTICLE VII COVENANTS 17          Section 7.1 Affirmative Covenants of Seller
and the Servicer 17          Section 7.2 Negative Covenants of Seller and the
Servicer 25
ARTICLE VIII ADMINISTRATION, COLLECTION AND CUSTODY 27          Section 8.1
Designation of Servicer 27          Section 8.2 Duties of Servicer 28

i

--------------------------------------------------------------------------------

               Section 8.3 Collection Notices 30          Section 8.4
Responsibilities of Seller 30          Section 8.5 Reports 30          Section
8.6 Servicing Fees 30
ARTICLE IX AMORTIZATION EVENTS 31          Section 9.1 Amortization Events 31
         Section 9.2 Servicer Events of Termination 34          Section 9.3
Remedies 35
ARTICLE X INDEMNIFICATION 36          Section 10.1 Indemnities by Seller and the
Servicer 36          Section 10.2 Increased Cost and Reduced Return 40
         Section 10.3 Other Costs and Expenses 41
ARTICLE XI THE AGENT AND THE COLLATERAL AGENT 41          Section 11.1
Authorization and Action 41          Section 11.2 Delegation of Duties 42
         Section 11.3 Exculpatory Provisions 42          Section 11.4 Reliance
42          Section 11.5 Non-Reliance on Agent and Other Purchasers 42
         Section 11.6 Reimbursement and Indemnification 43          Section 11.7
Agent in its Individual Capacity 43          Section 11.8 Successor Agent 43
ARTICLE XII ASSIGNMENTS; PARTICIPATIONS 44          Section 12.1 Assignments 44
         Section 12.2 Participations 45          Section 12.3 Terminating
Financial Institutions 45
ARTICLE XIII MISCELLANEOUS 46          Section 13.1 Waivers and Amendments 46
         Section 13.2 Notices 47          Section 13.3 Ratable Payments 47
         Section 13.4 Protection of Ownership Interests of the Purchasers 47
         Section 13.5 Confidentiality 48          Section 13.6 Bankruptcy
Petition 49          Section 13.7 Limitation of Liability 49          Section
13.8 CHOICE OF LAW 49          Section 13.9 CONSENT TO JURISDICTION 49
         Section 13.10 WAIVER OF JURY TRIAL 50          Section 13.11
Integration; Binding Effect; Survival of Terms 50          Section 13.12
Counterparts; Severability; Section References 50          Section 13.13
JPMorgan Roles 51          Section 13.14 Characterization 51          Section
13.15 Limited Recourse 52

ii

--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit I Definitions
Exhibit II Form of Purchase Notice
Exhibit III Principal Places of Business of Seller and the Servicer; Location(s)
of Records; Federal Employer Identification Number(s)
Exhibit IV Name of Collection Account Bank; Collection Account
  Name of Lockbox Account Bank; Lockbox Account; Lockbox
Exhibit V Form of Compliance Certificate
Exhibit VI Forms of Dealer Agreements
Exhibit VII Form of Assignment Agreement
Exhibit VIII Credit and Collection Policy
Exhibit IX-A Form of Monthly Report
Exhibit IX-B Form of Weekly Report
Exhibit X Form of Reduction Notice
Exhibit XI Forms of Contracts
Schedule A List of Financial Institutions
Schedule B List of Closing Documents
Schedule C Financial Tests
Schedule D Schedule of Receivables





iii

--------------------------------------------------------------------------------

GEHL FUNDING II, LLC
RECEIVABLES PURCHASE AGREEMENT

        This Receivables Purchase Agreement dated as of March 15, 2006 is among
GEHL FUNDING II, LLC, a Delaware limited liability company, as Seller
(“Seller”), GEHL COMPANY (“Gehl”), a Wisconsin corporation, as initial Servicer
(together with its permitted successors, the “Servicer”), the entities listed on
Schedule A to this Agreement (together with any of their respective successors
and assigns hereunder, the “Financial Institutions”), PARK AVENUE RECEIVABLES
COMPANY, LLC (“Company” and together with the Financial Institutions, the
“Purchasers”) and JPMORGAN CHASE BANK, N.A., as agent for the Purchasers
hereunder or any successor agent hereunder (together with its successors and
assigns hereunder, the “Agent”). Unless defined elsewhere herein, capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
Exhibit I.

PRELIMINARY STATEMENTS

        Seller desires to transfer and assign Purchaser Interests to the
Purchasers from time to time. Company may, in its absolute and sole discretion,
purchase Purchaser Interests from Seller from time to time.

        In the event that Company declines to make any purchase, the Financial
Institutions shall, purchase Purchaser Interests from time to time as provided
herein.

        JPMorgan Chase Bank, N.A. has been requested and is willing to act as
Agent on behalf of Company and the Financial Institutions in accordance with the
terms hereof.

ARTICLE I
PURCHASE ARRANGEMENTS

        Section 1.1 Purchase Facility.

        (a)     Upon the terms and subject to the conditions hereof, Seller may,
at its option, sell and assign Purchaser Interests to the Agent for the benefit
of one or more of the Purchasers. In accordance with the terms and conditions
set forth herein, Company may, at its option, instruct the Agent to purchase on
behalf of Company, or if Company shall decline to purchase, the Financial
Institutions shall purchase Purchaser Interests from time to time in an
aggregate amount not to exceed the Purchase Limit during the period from the
date hereof to but not including the Facility Termination Date.

        (b)     Seller may, upon at least ten (10) Business Days’ notice to the
Agent, terminate in whole or reduce in part, ratably among the Commitments of
the Financial Institutions, the unused portion of the Purchase Limit; provided,
that each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof.

1

--------------------------------------------------------------------------------

        Section 1.2 Increases.

        Seller shall provide the Agent with at least two Business Days’ prior
notice substantially in the form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”). Each Incremental Purchase shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall be equal
to $2,000,000 or an integral multiple of $100,000 in excess thereof) and date of
purchase and, in the case of an Incremental Purchase to be funded by the
Financial Institutions, the requested Discount Rate and Tranche Period. Seller
may request no more than ten (10) Incremental Purchases during any Accrual
Period. Following receipt of a Purchase Notice, the Agent will determine whether
Company agrees to make the proposed Incremental Purchase. If Company declines to
make a proposed Incremental Purchase, subject to the terms and conditions
hereof, the Incremental Purchase of the Purchaser Interest will be made by the
Financial Institutions. On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article VI,
Company or the Financial Institutions, as applicable, shall initiate a wire
transfer to an account designated by Seller of immediately available funds, no
later than 12:00 noon (Chicago time), in an amount equal to (i) in the case of
Company, the aggregate Purchase Price of the Purchaser Interests Company is then
purchasing or (ii) in the case of any Financial Institution, such Financial
Institution’s Pro Rata Share of the aggregate Purchase Price of the Purchaser
Interests the Financial Institutions are purchasing.

        Section 1.3 Decreases. Seller shall provide the Agent with two Business
Days’ prior notice in substantially the form set forth as Exhibit X hereto (a
“Reduction Notice”) of any proposed reduction of Aggregate Capital from
Collections. Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur,
and (ii) the amount of Aggregate Capital to be reduced which shall be applied
ratably to the Purchaser Interests of the Purchasers in accordance with the
amount of Capital owing to the Purchasers (the “Aggregate Reduction”). Only one
(1) Reduction Notice shall be outstanding at any time. On a Proposed Reduction
Date, an amount equal to the lesser of (i) the amount specified as the Aggregate
Reduction in the related Reduction Notice and (ii) an amount equal to (A) the
amount then available in the Collection Account minus (B) all amounts retained
or to be retained therein through the next Settlement Date (Fees) pursuant to
Section 2.2(b) first, shall be distributed by the Servicer from the Collection
Account to the Agent Account in accordance with this Agreement for the benefit
of the Purchasers ratably in accordance with the respective Purchaser Interests.
No Aggregate Reduction will be made following the occurrence of the Amortization
Date, except as specified in Section 2.3 and Section 2.4, without the consent of
the Agent.

        Section 1.4 Payment Requirements. Except as specified in the second
sentence of this Section 1.4, all amounts to be paid or deposited by Seller or
Servicer pursuant to any provision of this Agreement shall be paid or deposited
in accordance with the terms hereof no later than 11:00 a.m. (Chicago time) on
the day when due in immediately available funds, and if not received before
11:00 a.m. (Chicago time) shall be deemed to be received on the next succeeding
Business Day. All amounts required to be deposited into the Lockbox Account or
the Collection Account pursuant to any provision of this Agreement shall be
deposited therein in accordance with the terms hereof no later than 5:00 p.m.
(Chicago time) on the day when due in immediately available funds, and if not
deposited therein before 5:00 p.m. (Chicago time) shall be deemed to be received
on the next succeeding Business Day. If such amounts are payable to a Purchaser
they shall be paid to the Agent Account until the Seller is otherwise notified
by the Agent. All computations of Yield, per annum fees calculated as part of
any CP Costs, per annum fees hereunder and per annum fees under the Fee Letter
shall be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

Page 2

--------------------------------------------------------------------------------

ARTICLE II
PAYMENTS AND COLLECTIONS

        Section 2.1 Payments. Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to the Agent Account,
when due, for the account of the relevant Persons, (i) such fees as are set
forth in the Fee Letter, (ii) all CP Costs, (iii) all amounts payable as Yield,
(iv) all amounts payable as Deemed Collections (which shall be immediately due
and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts
required pursuant to Section 2.6, (vi) all amounts payable pursuant to Article X
and audit expenses contemplated under Section 7.1(d), (vii) all Broken Funding
Costs and (viii) all Default Fees (collectively, the “Obligations”). If Seller
fails to pay any of the Obligations when due, Seller agrees to pay, on demand,
the Default Fee in respect thereof until paid. Notwithstanding the foregoing, no
provision of this Agreement or the Fee Letter shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by applicable law. If at any time Seller receives any Collections or
is deemed to receive any Deemed Collections, Seller shall immediately pay such
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers, the Agent and the Hedge Provider.

        Section 2.2 Collections Prior to Amortization.

        (a)     General. Prior to the Amortization Date, and provided that no
Provisional Amortization Period shall then be in effect, any Collections
received by the Servicer shall be promptly, but in any event within one Business
Day (or in the case of mechanical or software issues that are beyond the control
of the Servicer, within two Business Days) after receipt thereof, deposited in
the Lockbox Account or the Collection Account, as applicable, and shall be held
in trust prior to such deposit for the payment of any accrued and unpaid
Aggregate Unpaids, for a reduction in Capital or for a Reinvestment in
accordance with the terms of this Section 2.2.

        (b)     Settlement Dates (Capital). On each Settlement Date (Capital),
from the amounts then available in the Collection Account, the Servicer shall
set aside:

          first, an amount equal to the Minimum Incremental Reserve Amount as of
such Settlement Date (Capital) which Minimum Incremental Reserve Amount for such
Settlement Date (Capital) (together with any other Minimum Incremental Reserve
Amounts previously set aside in the Collection Account and not yet distributed
to reduce amounts owing hereunder or under the Fee Letter in accordance with the
terms hereof) shall be retained in the Collection Account to reduce any
outstanding Obligations until the next Settlement Date (Fees) or any earlier
date on which any outstanding Obligations are required to be paid in accordance
with the terms of this Agreement or the Fee Letter,


Page 3

--------------------------------------------------------------------------------

          second, an amount equal to the Termination Percentage (defined in (d)
below) of the Collections received by the Servicer during the immediately
preceding Accrual Period evidenced by the Purchaser Interests of each
Terminating Financial Institution, which amount shall be distributed on such
Settlement Date (Capital) to the Agent for the benefit of such Terminating
Financial Institutions for application to a reduction in the Capital of such
Purchaser Interests ratably in accordance with to their respective Termination
Percentage,


          third, an amount equal to any Obligation then due in accordance with
Section 2.6, which amount shall be then distributed on such Settlement Date
(Capital) to the Agent for the benefit of the Purchasers (other than the
Non-Renewing Financial Institutions) for application to a reduction in the
Capital of the Purchaser Interests then held by such Purchasers, ratably in
accordance with their respective Purchaser Interests,


          fourth, with respect to the balance, Seller hereby requests and the
Purchasers (other than any Terminating Financial Institutions) hereby agree to
make, on such Settlement Date (Capital), a reinvestment (each a “Reinvestment”)
therewith to the extent and such that after giving effect to such Reinvestment
(but before giving effect to any Incremental Purchase made on such Settlement
Date (Capital) and subject to Sections 1.3 and 2.6 hereof), the amount of
Capital of the Purchaser Interests of such Purchasers shall be equal to the
amount of Capital immediately prior to such Reinvestment, and such amount so
reinvested shall be distributed to Seller, and


          fifth, an amount equal to the balance, if any, which amount shall be
distributed to Seller.


        (c)    Settlement Dates (Fees). On each Settlement Date (Fees), the
Servicer shall distribute to the Persons described below, from the amounts set
aside as of the immediately preceding Settlement Date (Capital) or from amounts
otherwise then available in the Collection Account, the applicable amounts
described below to the extent not previously paid in accordance with Section 2.1
or in accordance with the Hedge Agreement:

          first, to the Hedge Provider in respect of accrued and unpaid Hedge
Provider Scheduled Payments (after giving effect to any netting provisions of
the Hedge Agreement),


          second, to the Agent for application to all accrued and unpaid CP
Costs, Yield, Default Fees, amounts payable under the Fee Letter, amounts
required to be paid pursuant to Section 2.6 and Broken Funding Costs,


          third, to the Servicer, for application to all accrued and unpaid
Servicing Fees;


Page 4

--------------------------------------------------------------------------------

          fourth, to the Hedge Provider, for application to any Hedge Breakage
Costs, if any, due and payable to the Hedge Provider pursuant to the Hedge
Agreement, and


          fifth, to the Agent and Hedge Provider, for application to the payment
of all other outstanding Obligations (but not including, for the avoidance of
doubt, Capital) and Hedge Indemnities.


        (d)    Terminating Financial Institutions. Each Terminating Financial
Institution shall be allocated a ratable portion of Collections pursuant to
clause second of Section 2.2(b) above from the date of the termination of its
Commitment hereunder (the “Termination Date”) until such Terminating Financing
Institution’s Capital shall be reduced to zero. This ratable portion shall be
calculated on the Termination Date of each Terminating Financial Institution as
a percentage equal to (i) Capital of such Terminating Financial Institution
outstanding on its Termination Date, dividedby (ii) the Aggregate Capital
outstanding on such Termination Date (the “Termination Percentage”). Each
Terminating Financial Institution’s Termination Percentage shall remain constant
prior to the Amortization Date. On and after the Amortization Date, each
Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Purchasers in accordance
with Section 2.3 and 2.4.

        Section 2.3 Collections During Amortization.

        (a)    General. From and after the Amortization Date, and during any
Provisional Amortization Period, any Collections received by the Seller or the
Servicer shall be promptly, but in any event within one Business Day (or in the
case of mechanical or software issues that are beyond the control of the Seller
or the Servicer, within two Business Days) after receipt thereof, deposited in
the Lockbox Account, or in the case of remittances containing only Collections,
in the Collection Account, and shall be held in trust prior to such deposit for
the payment of any accrued and unpaid Aggregate Unpaids or for a reduction in
Capital in accordance with the terms of this Section 2.3 and Section 2.4. On the
first Business Day immediately following the last day of a Provisional
Amortization Period, unless the Amortization Date shall have occurred,
Collections then held in accordance with this Section 2.3 and that have not been
applied to the Aggregate Unpaids prior to such date shall be made available for
Reinvestment in accordance with Section 2.2.

        (b)    Distributions. From and after the Amortization Date, and during
any Provisional Amortization Period, until the Aggregate Unpaids shall have been
indefeasibly reduced to zero, all Collections deposited in the Collection
Account, and any additional amounts remitted to the Collection Account for the
payment of any accrued and unpaid Obligations, shall be released from the
Collection Account solely on the instructions of the Agent. The Servicer shall,
at any time upon the instructions from time to time by (or pursuant to standing
instructions from) the Agent remit to the Agent Account or to such other account
as the Agent may direct all of the amounts (or any specified portion thereof)
then held in the Collection for application in accordance with Section 2.4 to a
reduction of the Capital associated with each such Purchaser Interest, any other
Aggregate Unpaids and amounts due under the Hedge Agreement (unless, in the case
of any Provisional Amortization Period, the application hereunder would result
in Seller being liable for Broken Funding Costs or Hedge Breakage Costs).

Page 5

--------------------------------------------------------------------------------

        Section 2.4 Application of Collections During Amortization. From and
after the Amortization Date, on the instructions of the Agent, the Servicer
shall distribute funds on deposit in the Collection Account in the following
amounts in the following order, to the extent of such available funds:

          first, to the payment of all Hedge Provider Scheduled Payments, if
any, due to the Hedge Provider pursuant to the Hedge Agreement on such date
(after giving effect to any netting provisions of the Hedge Agreement);


          second, to the reimbursement of the Agent’s and the Purchasers’ costs
of collection and enforcement of this Agreement and the other Transaction
Documents;


          third, to the payment of all accrued and unpaid Yield, CP Costs,
Broken Funding Costs, fees payable pursuant to the Fee Letter and Default Fees;


          fourth, unless a Servicer Event of Termination has occurred and is
continuing, to the payment of all accrued and unpaid Servicing Fees;


          fifth, (to the extent applicable) to the ratable reduction of the
Aggregate Capital of all of the Purchasers (without regard to any Termination
Percentage);


          sixth, to the payment of the Hedge Breakage Costs, if any, due and
payable to the Hedge Provider pursuant to the Hedge Agreement on such date;


          seventh, for the ratable payment of all other unpaid Aggregate
Unpaids’ and


          eighth, after the Aggregate Unpaids have been indefeasibly reduced to
zero, to Seller.


        Collections applied to the payment of Aggregate Unpaids and the
Servicing Fee shall be distributed in accordance with the aforementioned
provisions, and, giving effect to each of the priorities set forth in Section
2.4 above, shall be shared ratably (within each priority) among the Agent, the
Hedge Provider, the Purchasers and the Servicer, as applicable, in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.

        Section 2.5 Payment Recision. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Agent (for application to the Person or Persons who suffered such recision,
return or refund) the full amount thereof, plus the Default Fee from the date of
any such recision, return or refunding.

Page 6

--------------------------------------------------------------------------------

        Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed 100% in the
aggregate. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Agent within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital (as allocated among the Purchasers by
the Agent), such that after giving effect to such payment the Purchaser
Interests of all of the Purchasers equals or is less than 100% in the aggregate.

        Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing two Business Days’
written notice to the Agent), at any time following the reduction of the
Aggregate Capital to a level that is less than 10.0% of the Purchase Limit as of
the date hereof, to repurchase from the Purchasers all, but not less than all,
of the then outstanding Purchaser Interests. The purchase price in respect
thereof shall be an amount equal to the Aggregate Unpaids through the date of
such repurchase, payable in immediately available funds. Such repurchase shall
be without representation, warranty or recourse of any kind by, on the part of,
or against any Purchaser or the Agent.

ARTICLE III
COMPANY FUNDING

        Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest of Company for each day that any
Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
Interest funded by Company substantially with Pooled Commercial Paper will
accrue CP Costs each day on a pro rata basis, based upon the percentage share
the Capital in respect of such Purchaser Interest represents in relation to all
assets held by Company and funded substantially with Pooled Commercial Paper.

        Section 3.2 CP Costs Payments. On each Settlement Date (Fees), Seller
shall pay to the Agent (for the benefit of Company) an aggregate amount equal to
all accrued and unpaid CP Costs in respect of the Capital associated with all
Purchaser Interests of Company for the immediately preceding Accrual Period in
accordance with Article II.

        Section 3.3 Calculation of CP Costs. On the third Business Day of each
calendar month, Company shall calculate the aggregate amount of CP Costs for the
applicable Accrual Period ending on the last day of the immediately preceding
calendar month and shall notify Seller of such aggregate amount.

ARTICLE IV
FINANCIAL INSTITUTION FUNDING

        Section 4.1 Financial Institution Funding. Each Purchaser Interest of
the Financial Institutions shall accrue Yield for each day during its Tranche
Period at either the LIBO Rate or the Prime Rate in accordance with the terms
and conditions hereof. Until Seller gives notice to the Agent of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
Purchaser Interest transferred to any Funding Source pursuant to a Liquidity
Agreement shall be the Prime Rate with a Tranche Period commencing on the date
of such assignment.

Page 7

--------------------------------------------------------------------------------

        Section 4.2 Yield Payments. On the last day of each Tranche Period or,
if the Agent elects, on each Settlement Date (Fees) for each Purchaser Interest
of the Financial Institutions, Seller shall pay to the Agent (for the benefit of
the Financial Institutions) an aggregate amount equal to the accrued and unpaid
Yield for the entire Tranche Period of each such Purchaser Interest then ended
(or most recently ended, as applicable) in accordance with Article II.

        Section 4.3 Selection and Continuation of Tranche Periods.

        (a)     With consultation from (and approval by) the Agent, Seller shall
from time to time request Tranche Periods for the Purchaser Interests of the
Financial Institutions; provided, that, if at any time the Financial
Institutions shall have a Purchaser Interest, Seller shall always request
Tranche Periods such that at least one Tranche Period shall end on each
Settlement Date (Fees).

        (b)     Seller or the Agent, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser Interest, may, effective on the
last day of the Terminating Tranche: (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating Tranche ending on the
same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interests to be purchased on the day such
Terminating Tranche ends; provided, that, in no event may a Purchaser Interest
of Company be combined with a Purchaser Interest of the Financial Institutions.

        Section 4.4 Financial Institution Discount Rates. Seller may select the
LIBO Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by 11:00 a.m. (Chicago time) (i) at least three (3)
Business Days prior to the expiration of any Terminating Tranche with respect to
which the LIBO Rate is being requested as a new Discount Rate and (ii) at least
one (1) Business Day prior to the expiration of any Terminating Tranche with
respect to which the Prime Rate is being requested as a new Discount Rate, give
the Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche. Subject to the terms and conditions
hereof, the election of Seller under this Section 4.4 may be by a standing
instruction. Unless and until Seller gives notice to the Agent of another
Discount Rate, the initial Discount Rate for any Purchaser Interest transferred
to any Funding Source pursuant to any Liquidity Agreement shall be the Prime
Rate.

        Section 4.5 Suspension of the LIBO Rate. If any Financial Institution or
Funding Source notifies the Agent that it has determined that funding its Pro
Rata Share of the Purchaser Interests (or, in the case of a Funding Source, the
purchase thereof under the applicable Liquidity Agreement) of the Financial
Institutions at a LIBO Rate would violate any applicable law, rule, regulation,
or directive of any governmental or regulatory authority, whether or not having
the force of law, or that (i) deposits of a type and maturity appropriate to
match fund its Purchaser Interests at such LIBO Rate are not available or (ii)
such LIBO Rate does not accurately reflect the cost of acquiring or maintaining
a Purchaser Interest at such LIBO Rate, then the Agent shall suspend the
availability of such LIBO Rate and require Seller to select the Prime Rate for
any Purchaser Interest accruing Yield at such LIBO Rate.

Page 8

--------------------------------------------------------------------------------

ARTICLE V
REPRESENTATIONS AND WARRANTIES

        Section 5.1 Representations and Warranties of Seller. Seller hereby
represents and warrants to the Agent and the Purchasers as of the date hereof
and as of the date of each Incremental Purchase and the date of each
Reinvestment that:

        (a)    Corporate Existence and Power. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. Seller is organized solely under the law of the State of
Delaware. Seller is duly qualified to do business and is in good standing as a
foreign corporation, and has and holds all limited liability company power and
all governmental licenses, authorizations, consents and approvals required to
carry on its business in each jurisdiction in which its business is conducted.

        (b)    Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by Seller of this Agreement and each other
Transaction Document to which it is a party, the performance of its obligations
hereunder and thereunder and Seller’s use of the proceeds of purchases made
hereunder, are within its limited liability company powers and authority and
have been duly authorized by all necessary limited liability company action on
its part. This Agreement and each other Transaction Document to which Seller is
a party have been duly executed and delivered by Seller.

        (c)    No Conflict. The execution and delivery by Seller of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate of formation or operating agreement, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Seller (except as
created hereunder and under the other Transaction Documents); and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.

        (d)    Governmental Authorization. Other than the filing of the
financing statements contemplated hereunder and under the Sale Agreements, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by Seller of this Agreement and each other Transaction Document to
which it is a party and the performance of its obligations hereunder and
thereunder.

        (e)    Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of Seller’s knowledge, threatened, against or affecting
Seller, or any of its properties, in or before any court, arbitrator or other
body. Seller is not in default with respect to any order of any court,
arbitrator or governmental body.

Page 9

--------------------------------------------------------------------------------

        (f)    Binding Effect. This Agreement and each other Transaction
Document to which Seller is a party constitute the legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

        (g)    Accuracy of Information. All information heretofore furnished by
Seller or any of its Affiliates to the Agent or the Purchasers for purposes of
or in connection with this Agreement, any of the other Transaction Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Seller or any of its Affiliates to the Agent or the
Purchasers will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

        (h)    Places of Business and Locations of Records. The principal places
of business and chief executive office of Seller and the offices where it keeps
all of its Records are located at the address listed on Exhibit III.

        (i)    Collections. The requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The name and
address of the Collection Account Bank, together with the account number of the
Collection Account, are listed on Exhibit IV. The name and address of the
Lockbox Account Bank, together with the account number of the Lockbox Account
and the post office box number of the related Lockbox, are listed on Exhibit IV.
Seller has not granted any Person, other than (i) the Agent (in the case of the
Collection Account) as contemplated by this Agreement and (ii) the Collateral
Agent (in the case of the Lockbox and the Lockbox Account) as contemplated by
the Intercreditor Agreement, control (within the meaning of Section 9-104 of the
applicable UCC) of the Lockbox, the Lockbox Account or the Collection Account,
or the right to take control (within the meaning of Section 9-104 of the
applicable UCC) of the Lockbox, the Lockbox Account or the Collection Account at
a future time or upon the occurrence of a future event. The Intercreditor
Agreement remains in full force and effect.

        (j)    Material Adverse Effect. Seller represents and warrants that
since its formation, no event has occurred that would have a material adverse
effect on (i) the financial condition or operations of Seller or (ii) the
ability of Seller to perform its obligations under the Transaction Documents.
Since February 2, 2006, no event has occurred that would have a material adverse
effect on the collectibility of the Pool Receivables generally or any material
portion of the Pool Receivables.

        (k)    Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject. Each Pool Receivable, together
with the Contract related thereto, does not contravene any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation.

Page 10

--------------------------------------------------------------------------------

        (l)    Compliance with Credit and Collection Policy. Seller has complied
in all material respects with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract, and has not made any material
change to such Credit and Collection Policy, except such material change as to
which the Agent has been notified in accordance with Section 7.1(a)(vii) and
which, if applicable, has been approved by the Agent.

        (m)    Eligible Receivables. Each Receivable included in the calculation
of the Net Receivables Balance as an Eligible Receivable was an Eligible
Receivable on the date of its purchase under the Receivables Purchase and Sale
Agreement or the Receivables Sale and Assignment Agreement.

        (n)    Use of Proceeds. No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with, Regulation
T, U or X promulgated by the Board of Governors of the Federal Reserve System
from time to time or (ii) to acquire any security in any transaction which is
subject to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as
amended.

        (o)    Good Title. Immediately prior to each Incremental Purchase and
Reinvestment hereunder, Seller shall be the legal and beneficial owner of the
Pool Receivables and Related Security with respect thereto, free and clear of
any Adverse Claim, except as created by the Transaction Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s ownership interest in each Pool Receivable,
its Collections and the Related Security.

        (p)    Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the Hedge Provider
and the relevant Purchaser or Purchasers (and the Agent for the benefit of the
Hedge Provider and such Purchaser or Purchasers shall acquire from Seller) a
valid and perfected first priority undivided percentage ownership interest or a
valid and perfected first priority security interest in each Pool Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers and the Hedge Provider) ownership or security interest
in the Pool Receivables, the Related Security and the Collections.

        (q)    Names. Seller has not used any corporate names, trade names or
assumed names other than the name in which it has executed this Agreement.

Page 11

--------------------------------------------------------------------------------

        (r)    Payments to Transferor, Existing Owner and other Assignors. With
respect to each Receivable transferred (i) to Seller under the Receivables
Purchase and Sale Agreement, Seller has given reasonably equivalent value to
Transferor in consideration therefor, (ii) to Seller under the Receivables Sale
and Assignment Agreement, (A) Seller has given reasonably equivalent value to
the Existing Owner in consideration therefor and (B) the Existing Owner has
given the previous owner of each Receivable transferred to Seller pursuant to
the Receivables Sale and Assignment Agreement reasonably equivalent value
therefor and (iii) to Transferor under the Receivables Sale Agreement,
Transferor has given reasonably equivalent value to the Originator in
consideration therefor and, in each case, such transfer was not made for or on
account of an antecedent debt. No transfer by Originator, Transferor or the
Existing Owner of any Receivable under any Sale Agreement is or may be voidable
under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et
seq.), as amended.

        (s)    Ownership of Seller and Transferor. Gehl, directly or indirectly,
owns 100% of the membership interests in Seller and Transferor, free and clear
of any Adverse Claim. Such membership interests is validly issued, fully paid
and nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller or Transferor.

        (t)    Not an Investment Company. None of the Existing Owner, the
Transferor or the Seller is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

        (u)    Net Receivables Balance. Seller has determined that, immediately
after giving effect to each Incremental Purchase and Reinvestment hereunder, the
Net Receivables Balance is at least equal to the sum of (i) the Aggregate
Capital, plus (ii) the Enhancement Amount.

        (v)    Federal Employee Identification Number. Seller’s Federal Employer
Identification Number is correctly set forth on Exhibit III.

        (w)    Enforceability of Contracts. Each Contract with respect to each
Pool Receivable is effective to create, and has created, (i) a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Pool Receivable created thereunder and any Finance Charges related thereto and
(ii) a legal, valid and enforceable first-priority perfected security interest
in the Financed Equipment related thereto, in each case, enforceable against the
Obligor in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

        (x)    No Adverse Selection. No selection procedures adverse to Seller,
Transferor, the Agent or the Purchasers, as applicable, or any of their
respective assigns have been employed in selecting the Receivables transferred
pursuant to the Sale Agreements.

        (y)    No Breach. The execution and delivery by Seller of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate the
terms of the Credit Agreement (including, without limitation, the terms of
Section 8.7 thereof). The transactions contemplated by this Agreement and each
of the other Transaction Documents constitute a “Qualified Securitization
Transaction.”

Page 12

--------------------------------------------------------------------------------

        Section 5.2 Representations and Warranties of the Servicer. Servicer
hereby represents and warrants to the Agent and the Purchasers as of the date
hereof and as of the date of each Incremental Purchase and the date of each
Reinvestment that:

        (a)    Corporate Existence and Power. Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Wisconsin. Servicer is organized solely under the laws of the State of
Wisconsin. Servicer is duly qualified to do business and is in good standing as
a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
where the failure to qualify to do business or obtain such corporate power and
all governmental licenses, authorizations, consents and approvals could not
reasonably be expected to have a Material Adverse Effect.

        (b)    Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by Servicer of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder are within its corporate powers and have
been duly authorized by all necessary corporate action on its part. This
Agreement and each other Transaction Document to which Servicer is a party has
been duly executed and delivered by Servicer.

        (c)    No Conflict. The execution and delivery by Servicer of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
indenture, credit agreement or financing agreement or any other material
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Servicer or its
Subsidiaries (except as contemplated under the Transaction Documents); and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

        (d)    Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by Servicer of
this Agreement and each other Transaction Document to which it is a party and
the performance of its obligations hereunder and thereunder.

        (e)    Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of Servicer’s knowledge, threatened, against or
affecting Servicer, or any of its properties, in or before any court, arbitrator
or other body, that could reasonably be expected to have a Material Adverse
Effect. Servicer is not in default with respect to any order of any court,
arbitrator or governmental body.

Page 13

--------------------------------------------------------------------------------

        (f)    Binding Effect. This Agreement and each other Transaction
Document to which Servicer is a party constitute the legal, valid and binding
obligations of Servicer enforceable against Servicer in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

        (g)    Accuracy of Information. All information heretofore furnished by
Servicer or any of its Subsidiaries to the Agent or the Purchasers for purposes
of or in connection with this Agreement, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Servicer or any of its Subsidiaries to the Agent or the
Purchasers will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

        (h)    Places of Business and Locations of Records. The principal places
of business and chief executive office of Servicer and the offices where it
keeps all of its Records are located at the address listed on Exhibit III.

        (i)    Collections. The requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The name and
address of the Collection Account Bank, together with the account number of the
Collection Account, are listed on Exhibit IV. The name and address of the
Lockbox Account Bank, together with the account number of the Lockbox Account
and the post office box number of the related Lockbox, are listed on Exhibit IV.
Servicer has not granted any Person, other than the Collateral Agent (in the
case of the Lockbox and the Lockbox Account) as contemplated by the
Intercreditor Agreement, control (within the meaning of Section 9-104 of the
applicable UCC) of the Lockbox, the Lockbox Account or the Collection Account,
or the right to take control (within the meaning of Section 9-104 of the
applicable UCC) of the Lockbox, the Lockbox Account or the Collection Account at
a future time or upon the occurrence of a future event. The Intercreditor
Agreement remains in full force and effect.

        (j)    Material Adverse Effect. Since December 31, 2004 or as disclosed
in Securities and Exchange Commission filings made prior to the date hereof, no
event has occurred that would have a material adverse effect on the financial
condition or operations of the Servicer or any of its Subsidiaries or the
ability of the Servicer to perform its obligations under this Agreement.

        (k)    Compliance with Law. Servicer has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except, where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

        (l)    Compliance with Credit and Collection Policy. Servicer has
complied in all material respects with the Credit and Collection Policy with
regard to each Pool Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy, except such material
change as to which the Agent has been notified in accordance with Section
7.1(a)(vii) and which, if applicable, has been approved by the Agent.

Page 14

--------------------------------------------------------------------------------

        (m)    Eligible Receivables. Each Pool Receivable included in the
calculation of the Net Receivables Balance as an Eligible Receivable was an
Eligible Receivable on the date of its purchase under the Receivables Purchase
and Sale Agreement or the Receivables Sale and Assignment Agreement.

        (n)    No Breach. The execution and delivery by Servicer of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate the terms of the Credit Agreement (including, without limitation, the
terms of Section 8.7 thereof). The transactions contemplated by this Agreement
and each of the other Transaction Documents constitute a “Qualified
Securitization Transaction.”

        Section 5.3 Financial Institution Representations and Warranties. Each
Financial Institution hereby represents and warrants to the Agent and Company
that:

        (a)    Existence and Power. Such Financial Institution is a corporation
or a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
corporate or banking association power to perform its obligations hereunder.

        (b)    No Conflict. The execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder
are within its corporate or banking association powers, have been duly
authorized by all necessary corporate or banking association action, do not
contravene or violate (i) its certificate or articles of incorporation or
association or by-laws (or equivalent thereof), (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on its assets. This Agreement has been duly authorized, executed and
delivered by such Financial Institution.

        (c)    Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.

        (d)    Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of such Financial Institution enforceable against such
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

Page 15

--------------------------------------------------------------------------------

ARTICLE VI
CONDITIONS OF PURCHASES

        Section 6.1
Conditions Precedent to Initial Incremental Purchase.

        (a)     The effectiveness of this Agreement is subject to the conditions
precedent that (i) the Agent shall have received those documents listed on
Schedule B (excluding the opinion letters described on Schedule B) and (ii) the
Agent shall have received all fees and expenses required to be paid on such date
pursuant to the terms of this Agreement and the Fee Letter.

        (b)     The initial Incremental Purchase of a Purchaser Interest under
this Agreement is subject to the conditions precedent that (i) each of the
conditions precedent to the effectiveness of this Agreement set forth in
paragraph (a) above shall have been satisfied and (ii) the Agent shall have
received each of the opinion letters listed on Schedule B hereto in form and
substance reasonably acceptable to the Agent and its counsel.

        Section 6.2 Conditions Precedent to All Purchases and Reinvestments.
Each Incremental Purchase of a Purchaser Interest and each Reinvestment shall be
subject to the further conditions precedent that (a) in the case of each such
Incremental Purchase or Reinvestment: (i) the Servicer shall have delivered to
the Agent on or prior to the date of such Incremental Purchase, in form and
substance reasonably satisfactory to the Agent, all Monthly Reports and Weekly
Reports then due under Section 8.5 and (ii) upon the Agent’s request, the
Servicer shall have delivered to the Agent at least two (2) days prior to such
Incremental Purchase or Reinvestment an updated Schedule of Receivables and an
interim Weekly Report showing the amount of Eligible Receivables; (b) the
Facility Termination Date shall not have occurred; (c) the Agent shall have
received such other approvals, opinions or documents as it may reasonably
request and (d) on the date of each such Incremental Purchase or Reinvestment,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements (other than those set forth in (iv)
below) are then true):

        (i)     the representations and warranties set forth in Sections 5.1 and
5.2 are true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such date;

        (ii)     no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event;

        (iii)     the Aggregate Capital does not exceed the Purchase Limit and
the aggregate Purchaser Interests do not exceed 100%;

        (iv)     if such Incremental Purchase or Reinvestment is funded by the
Company, the Company shall be party to unexpired Liquidity Agreements with an
aggregate commitment limit by the Funding Sources party thereto equal to at
least 102% of the Purchase Limit;

Page 16

--------------------------------------------------------------------------------

        (v)     unless otherwise consented to in writing by the Agent, the Hedge
Agreement shall then be in effect; and

        (vi)     no material adverse change shall have occurred since the date
of this Agreement in the collectibility of the Pool Receivables taken as a whole
or in the financial condition or operations of the Originator, the Provider, the
Transferor, any Gehl Entity or Seller; provided, the dissolution of the Existing
Owner or Gehl Receivables LLC at any time after the date occurring one year and
one day after the date of the transfer of Receivables by the Existing Owner to
the Seller pursuant to the Receivables Sale and Assignment Agreement shall not
be an adverse change or a material adverse change hereunder.

It is expressly understood that each Reinvestment and the related transfer of an
interest in the affected Receivables shall, unless otherwise directed by the
Agent or any Purchaser, occur automatically on each Settlement Date (Capital)
without the requirement that any further action be taken on the part of any
Person and notwithstanding the failure of Seller to satisfy any of the foregoing
conditions precedent in respect of such Reinvestment. The failure of Seller to
satisfy any of the foregoing conditions precedent in respect of any Reinvestment
shall give rise to a right of the Agent, which right may be exercised at any
time on demand of the Agent, to rescind the related Reinvestment and direct
Seller to pay to the Agent for the benefit of the Purchasers an amount equal to
the Collections prior to the Amortization Date that shall have been applied to
the affected Reinvestment. Upon the Agent’s receipt of any such payment and
solely to the extent of such payment, the Purchasers’ interest in the affected
Receivables shall be released automatically without requirement that any further
action be taken on the part of any Person.

ARTICLE VII
COVENANTS

        Section 7.1 Affirmative Covenants of Seller and the Servicer. Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each of Seller and the
Servicer severally, and not jointly, hereby covenants, as to itself, as set
forth below:

        (a)    Financial Reporting. Each of Seller and Servicer will maintain,
for itself and each of its consolidated Subsidiaries, a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Agent:

            (i)    Annual Reporting. As soon as available, and in any event
within 90 days after the last day of each fiscal year of the such Person, a copy
of the consolidated balance sheet of such Person and its Subsidiaries as of the
last day of the fiscal year then ended and the consolidated statements of
income, retained earnings, and cash flows of such Person and its Subsidiaries
for the fiscal year then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by, in the case of the financial statements of the
Servicer, an unqualified opinion of PricewaterhouseCoopers LLP or another firm
of independent public accountants of recognized national standing, selected by
the Servicer and reasonably satisfactory to the Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial condition of the Servicer and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances.

Page 17

--------------------------------------------------------------------------------

            (ii)    Quarterly Reporting. As soon as available, and in any event
within 45 days after the last day of each fiscal quarter of such Person (other
than the last fiscal quarter of each fiscal year), a copy of the consolidated
balance sheet of such Person and its Subsidiaries as of the last day of such
fiscal quarter and the consolidated statements of income, retained earnings, and
cash flows of such Person and its Subsidiaries for the fiscal quarter and for
the fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by such Person in accordance with GAAP (subject
to the absence of footnote disclosures and year-end audit adjustments) and
certified to by its chief financial officer or another officer of such Person
acceptable to the Agent.

            (iii)    Compliance Certificates. (A) at the time of delivery of any
financial statements required hereunder, a compliance certificate in
substantially the form of Exhibit V signed by an Authorized Officer of the
Person delivering such financial statements and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be
and (B) at the time of delivery of any compliance certificates required to be
delivered under the Credit Agreement, a copy of such compliance certificate.

            (iv)    Copies of Notices. Promptly upon its receipt of any written
notice, request for consent, financial statements, certification, report or
other similar communication under or in connection with any Transaction Document
from any Person other than the Agent or any Purchaser, copies of the same.

            (v)    Change in Credit and Collection Policy. At least twenty (20)
days prior to the effectiveness of any material change in or material amendment
to the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice (A) indicating such proposed change or amendment,
and (B) if such proposed change or amendment could reasonably be expected to
adversely affect the collectibility of the Pool Receivables, requesting the
Agent’s consent thereto.

            (vi)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Pool Receivables or
Related Security or the condition or operations, financial or otherwise, of
Seller or Servicer as the Agent may from time to time reasonably request in
order to protect the interests of the Agent and the Purchasers under or as
contemplated by the Transaction Documents.

        (b)    Notices. Seller and the Servicer will notify the Agent in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

Page 18

--------------------------------------------------------------------------------

            (i)    Amortization Events or Potential Amortization Events. The
occurrence of any Amortization Event and each Potential Amortization Event, by a
statement of an Authorized Officer of such Person.

            (ii)    Judgment and Proceedings.

            (A)     The entry of any judgment or decree against the Provider,
Servicer, the Originator or any of their respective Subsidiaries not satisfied
or dismissed if the aggregate amount of all judgments and decrees then
outstanding against Provider, the Originator, Servicer and their Subsidiaries
exceeds $1,000,000, or

            (B)     The entry of any judgment or decree or the institution of
any litigation, arbitration proceeding or governmental proceeding against
Seller, Transferor or the Existing Owner.

            (iii)    Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.

            (iv)    Termination Events / Termination Date. The occurrence of any
“Termination Event” or “Termination Date” under and as defined the Receivables
Sale Agreement or the Receivables Purchase and Sale Agreement.

            (v)    Defaults Under Other Agreements. The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
the Servicer is a debtor or an obligor, including, without limitation, the
occurrence of any “Event of Default” or “Default” under the Credit Agreement.

        (c)    Compliance with Laws and Preservation of Corporate Existence.
Each of Seller and the Servicer will comply in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject; except, in the case of the Servicer, where
such non-compliance could not reasonably be expected to have a Material Adverse
Effect. Each of Seller and the Servicer will preserve and maintain its corporate
or company existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified in good standing as a foreign
corporation or company in each jurisdiction where its business is conducted,
except, in the case of the Servicer, where failure to do so could not reasonably
be expected to have a Material Adverse Effect.

        (d)    Audits. Each of Seller and the Servicer will furnish to the Agent
from time to time such information with respect to it and the Pool Receivables
as the Agent may reasonably request. Each of Seller and the Servicer will, from
time to time during regular business hours as requested by the Agent upon
reasonable notice and at the sole reasonable cost of Seller or the Servicer
permit the Agent, or its agents or representatives, (i) to examine and make
copies of and abstracts from all Records, including, without limitation, the
original Contract for each Pool Receivable, and (ii) to visit the offices and
properties of such Person for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to such Person’s financial
condition or the Pool Receivables and the Related Security or any Person’s
performance under any of the Transaction Documents or any Person’s performance
under the Contracts and, in each case, with any of the officers or employees of
Seller or the Servicer having knowledge of such matters; provided, that, unless
either (i) an Amortization Event shall have occurred and be continuing at the
time any such audit is requested by the Agent, or (ii) the audits previously
conducted at the expense of the Seller and the Servicer during such calendar
year have not produced audit results reasonably satisfactory to the Agent,
neither Seller nor Servicer shall be required to reimburse the Agent or any of
the Purchasers for the costs or expenses in respect of more than one audit
during any calendar year.

Page 19

--------------------------------------------------------------------------------

        (e)     Keeping and Marking of Records and Books.

            (i)     The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate the
Contracts and the other records evidencing Pool Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Pool Receivables (including, without limitation, records
adequate to permit the immediate identification of each new Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable). The
Servicer will give the Agent notice of any material change in the administrative
and operating procedures referred to in the previous sentence.

            (ii)     Each of Seller and the Servicer will (A) on or prior to the
date hereof, mark its master data processing records related to the Pool
Receivables, file cabinets containing the Receivable Files with respect to the
Pool Receivables, file folders for the Receivable Files with respect to the Pool
Receivables and other books and records relating to the Purchaser Interests with
a legend, acceptable to the Agent, describing the Purchaser Interests, (B) upon
the request of the Agent after the occurrence of an Amortization Event, mark
each original Contract with a legend describing the Purchaser Interests and (C)
upon the request of the Agent after the occurrence of an Amortization Event,
deliver to the Agent originals of all Contracts relating to the Pool
Receivables.

        (f)    Compliance with Contracts and Credit and Collection Policy. Each
of Seller and Servicer will timely and fully (i) perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts to the extent that such provisions, covenants and other
promises are related to the Pool Receivables, and (ii) comply in all material
respects with the Credit and Collection Policy in regard to each Pool Receivable
and the related Contract.

        (g)    Performance and Enforcement of Transaction Documents. Seller will
perform its obligations and undertakings under and pursuant to the Receivables
Purchase and Sale Agreement, the Receivables Sale and Assignment Agreement and
the Performance Undertaking, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Seller under the Receivables Purchase and Sale Agreement,
the Receivables Sale and Assignment Agreement and the Performance Undertaking.
Seller will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agent and the Purchasers as assignees of
Seller) under the Receivables Purchase and Sale Agreement, the Receivables Sale
and Assignment Agreement and the Performance Undertaking as the Agent may from
time to time reasonably request, including, without limitation, (i) making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Purchase and Sale Agreement, the
Receivables Sale and Assignment Agreement and the Performance Undertaking and
(ii) causing Transferor to enforce Transferor’s rights and interests under the
Receivables Sale Agreement against the Originator. Without limiting the
generality of Section 7.1(a)(iv), Seller will promptly deliver to the Agent a
copy of all notices, certificates or other information delivered to Seller
pursuant to or in connection with the Receivables Purchase and Sale Agreement,
the Performance Undertaking and the Receivables Sale and Assignment Agreement
(including, without any limitation, any notices, certificates or other
information delivered to Seller as the assignee of Transferor under the
Receivables Sale Agreement).

Page 20

--------------------------------------------------------------------------------

        (h)    Ownership. Seller will take all necessary action to (i) vest
legal and equitable title to the Pool Receivables, the Related Security and the
Collections purchased under the Receivables Purchase and Sale Agreement and the
Receivables Sale and Assignment Agreement irrevocably in Seller, free and clear
of any Adverse Claims other than Adverse Claims in favor of the Agent, the
Purchasers and the Hedge Provider (including, without limitation, the filing of
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect Seller’s interest in such Pool Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as the Agent may reasonably request), and (ii)
establish and maintain, in favor of the Agent, for the benefit of the Purchasers
and the Hedge Provider, a valid and perfected first priority undivided
percentage ownership interest (and/or a valid and perfected first priority
security interest) in all Pool Receivables, Related Security and Collections to
the full extent contemplated herein, free and clear of any Adverse Claims
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers and the Hedge Provider) interest in such Pool Receivables, Related
Security and Collections and such other action to perfect, protect or more fully
evidence the interest of the Agent for the benefit of the Purchasers and the
Hedge Provider as the Agent may reasonably request). Servicer, on behalf of
Seller, shall prepare and file any and all such financing statements (including
financing statements naming Originator, Existing Owner or Transferor as
debtor/seller) or other similar instruments or documents required under this
Section 7.1(h).

        (i)    Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon Seller’s identity as a legal entity that
is separate from each other Gehl Entity. Therefore, from and after the date of
execution and delivery of this Agreement, Seller shall take all reasonable
steps, including, without limitation, all steps that the Agent or any Purchaser
may from time to time reasonably request, to maintain Seller’s identity as a
separate legal entity and to make it manifest to third parties that Seller is an
entity with assets and liabilities distinct from those of each other Gehl Entity
and any Affiliates thereof and not just a division of any other Gehl Entity or
any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:

            (A)     conduct its own business in its own name and require that
all full time employees of Seller, if any, identify themselves as such and not
as employees of any other Gehl Entity (including, without limitation, by means
of providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);

Page 21

--------------------------------------------------------------------------------

            (B)     compensate all employees, consultants and agents directly,
from Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of any other Gehl Entity or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and such other Gehl Entity or such Affiliate, as
applicable, on a basis that reflects the services rendered to Seller and such
other Gehl Entity or such Affiliate, as applicable;

            (C)     not hire any employees other than Officers in accordance
with Section 4.03 of its operating agreement;

            (D)     clearly identify its offices (by signage or otherwise) as
its offices and, if any such office is located in the offices of any other Gehl
Entity or any Affiliate thereof, Seller shall lease such office at a fair market
rent;

            (E)     use separate stationery, invoices and checks in its own name
(in each case, to the extent that it has any);

            (F)     conduct all transactions with the other Gehl Entities and
their Affiliates (including, without limitation, any delegation of its
obligations hereunder as servicer pursuant to Article VIII) strictly on an arm’s
length basis, allocate all overhead expenses (including, without limitation,
telephone and other utility charges) for items shared between Seller or any
other Gehl Entity on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use or the value of the services provided;

            (G)     not hold out its credit or assets as being available to
satisfy the obligations of others;

            (H)     at all times have at least one member of which is an
Independent Member;

            (I)     have a board of managers separate from that of the member;

            (J)     cause its board of managers to meet or act pursuant to
written consent and keep minutes of such meetings and actions as may be required
under Delaware law and its Charter Documents and observe all other Delaware
limited liability company formalities and comply with all organizational
formalities to maintain its separate existence;

            (K)     observe all limited liability company formalities as a
distinct entity, and ensure that all limited liability company actions relating
to (A) the selection, maintenance or replacement of the Independent Member, (B)
the dissolution or liquidation of Seller or (C) the initiation of, participation
in, acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving Seller, are duly authorized by unanimous vote of
its members (including the Independent Member);

Page 22

--------------------------------------------------------------------------------

            (L)     when appropriate, obtain proper authorization from its board
of managers or member for its actions;

            (M)     maintain Seller’s books and records separate from those of
the other Gehl Entities and their Affiliates and otherwise readily identifiable
as its own assets rather than assets of the other Gehl Entities and their
Affiliates;

            (N)     prepare its financial statements separately from those of
the Gehl Entities and insure that any consolidated financial statements of the
Gehl Entities or any Affiliate thereof that include Seller and that are filed
with the Securities and Exchange Commission or any other governmental agency
have notes clearly stating that Seller is a separate corporate entity and that
its assets will be available first and foremost to satisfy the claims of the
creditors of Seller;

            (O)     except as specifically otherwise provided herein or in the
Transaction Documents, (i) maintain the funds or other assets of Seller separate
from, and not commingled with, those of any other Gehl Entity or any Affiliate
thereof and (ii) only maintain bank accounts or other depository accounts to
which Seller alone (or the Servicer on behalf of Seller) is the account party,
into which Seller alone (or the Servicer on behalf of Seller) makes deposits and
from which Seller alone (or the Agent hereunder) has the power to make
withdrawals;

            (P)     not pledge assets for the benefit of any other person;

            (Q)     pay all of Seller’s debts and operating expenses from
Seller’s own assets (except for certain payments by the other Gehl Entities or
other Persons pursuant to allocation arrangements that comply with the
requirements of this Section 7.1(i));

            (R)     operate its business and activities such that: it does not
engage in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the other Transaction Documents and those reasonably necessary or
incidental to its performance hereunder or thereunder; and does not create,
incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether direct or contingent, other than (1) as a result of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (2) the incurrence of
obligations under this Agreement, (3) the incurrence of obligations, as
expressly contemplated in the Sale Agreements, to make payment to Transferor and
the Existing Owner, thereunder for the purchase of Receivables from Transferor
and the Existing Owner under the Sale Agreements, (4) the incurrence of
obligations, as expressly contemplated in the Hedge Agreement and (5) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

Page 23

--------------------------------------------------------------------------------

            (S)     maintain its certificate of formation and operating
agreement in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify certificates of formation or operating
agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, Section 7.1(i) of this Agreement;

            (T)     maintain the effectiveness of, and continue to perform under
Receivables Purchase and Sale Agreement, the Receivables Sale and Assignment
Agreement, the Hedge Agreement and the Performance Undertaking, such that it
does not amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Purchase and Sale Agreement, the Receivables Sale and Assignment
Agreement, the Hedge Agreement or the Performance Undertaking, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Purchase and Sale Agreement, the
Receivables Sale and Assignment Agreement, the Hedge Agreement or the
Performance Undertaking or otherwise grant any indulgence thereunder, without
(in each case) the prior written consent of the Agent;

            (U)     maintain its corporate separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary;

            (V)     hold itself out to the public (including any Affiliate’s
creditors) under its own name and as a separate and distinct entity and not as a
department, division or otherwise of any Affiliate and correct any known
misunderstanding regarding its separate identity; and

            (W)     maintain at all times a Net Worth at least equal to the
Required Capital Amount (as defined in the Receivables Purchase and Sale
Agreement) and refrain from making any dividend, distribution, redemption of
capital stock or payment of any subordinated indebtedness which would cause the
Required Capital Amount to cease to be so maintained.

        (j)    Collections. Each of Seller and Servicer will cause (1) all
proceeds from the Lockbox to be promptly and directly deposited into the Lockbox
Account without being first deposited into any concentration account, depositary
account, lock-box account or similar account for any period of time; (2) all
Collections with respect to the Pool Receivables deposited in the Lockbox
Account to be remitted to the Collection Account Bank and deposited in the
Collection Account without being first deposited into any concentration account,
depositary account, lock-box account or similar account for any period of time
within one Business Day of the day that such Collections were deposited into the
Lockbox Account (or, in the case of mechanical or software issues that are
beyond the control of the Servicer or Seller, within two Business Days of
deposit), (3) the Lockbox and the Lockbox Account to be subject at all times to
a Lockbox Account Agreement that is in full force and effect and (4) Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect. In the event any payments relating to Pool Receivables
are remitted directly to Servicer, Seller or any Affiliate of Servicer or
Seller, Servicer or Seller (as applicable) will remit (or will cause all such
payments to be remitted) directly to the Lockbox Account Bank or the Collection
Account Bank and deposited into the Lockbox Account or the Collection Account
within one (1) Business Day following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the benefit of the Agent, the Hedge Provider
and the Purchasers. Seller will maintain exclusive ownership and control
(subject to the terms of this Agreement and the Collection Account Agreement) of
the Collection Account and shall not grant the right to take control (within the
meaning of Section 9-104 of the applicable UCC) of the Collection Account at a
future time or upon the occurrence of a future event to any Person, except to
the Agent as contemplated by this Agreement. Neither Seller nor Servicer shall
grant the right to take control of the Lockbox or the Lockbox Account at a
future time or upon the occurrence of a future event to any Person, except to
the Collateral Agent, subject to the terms of the Intercreditor Agreement.

Page 24

--------------------------------------------------------------------------------

        (k)    Taxes. Each of Seller and the Servicer will file all tax returns
and reports required by law to be filed by it and will promptly pay all taxes
and governmental charges at any time owing, except in the case of the Servicer
where such taxes are being contested in good faith and in respect of which
Servicer shall have established adequate reserves and no enforcement proceeding
has been commenced. Seller will pay when due any taxes payable by it in
connection with the Pool Receivables, exclusive of taxes on or measured by
income or gross receipts of Company, the Agent or any Financial Institution.

        (l)    Payment to Transferor and the Existing Owner. With respect to any
Receivable purchased by Seller from (i) Transferor, such sale shall be effected
under, and in strict compliance with the terms of, the Receivables Purchase and
Sale Agreement and (ii) Existing Owner, such sale shall be effected under, and
in strict compliance with the terms of, the Receivables Sale and Assignment
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to Transferor and the Existing Owner in respect of
the purchase price for such Receivable.

        Section 7.2 Negative Covenants of Seller and the Servicer. Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each of Seller and the
Servicer hereby severally, and not jointly, covenants, as to itself, that:

        (a)    Name Change, Offices and Records. Seller will not make any change
to its name (within the meaning of Section 9-507(c) of any applicable enactment
of the UCC), identity, or jurisdiction of organization, unless (i) at least
forty-five (45) days prior to the effective date of any such change, Seller
provides written notice thereof to the Agent, (ii) at least ten (10) days prior
to such effective date, Seller delivers to the Agent such financing statements
(Forms UCC-1 and UCC-3), executed by Seller (if required under applicable law)
which the Agent or any Purchaser may reasonably request to reflect such change,
together with such other documents and instruments that the Agent or any
Purchaser may reasonably request in connection therewith, (iii) at least ten
(10) days prior to such effective date, Seller has taken all other steps to
ensure that the Agent, for the benefit of itself, the Purchasers and the Hedge
Provider, continues to have a first priority perfected ownership in the Pool
Receivables, the Related Security related thereto and any Collections thereon
and (iv) in the case of any change in its jurisdiction of organization, if
requested by the Agent or such Purchaser, the Agent or such Purchaser (as
applicable) shall have received, prior to such change, an opinion of counsel, in
form and substance reasonably satisfactory to the Agent or such Purchaser (as
applicable), as to such organization and Seller’s valid existence and good
standing and the perfection and preservation of priority of the Agent’s
ownership or security interest in, the Pool Receivables, the Related Security
and Collections.

Page 25

--------------------------------------------------------------------------------

        (b)    Change in Payment Instructions to Obligors. Except as may be
required by the Agent pursuant to Article VIII, neither Seller nor Servicer will
add or terminate any bank as the Collection Account Bank or the Lockbox Bank, or
make any change in the instructions to Obligors regarding payments to be made to
the Lockbox, the Lockbox Account or the Collection Account, unless the Agent
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and (ii)
(A) in the case of a new Collection Account, an executed Collection Account
Agreement with respect to the new Collection Account or (B) in the case of a new
Lockbox or Lockbox Account, an executed Lockbox Account Agreement with respect
to the new Lockbox Account or Lockbox.

        (c)    Modifications to Contracts and Credit and Collection Policy.
Without the Agent’s prior written consent, Seller will not agree to make any
change to the Credit and Collection Policy that could reasonably be expected to
adversely affect the collectibility of the Pool Receivables. Except as provided
in Section 8.2(d), the Servicer will not and will not agree to, extend, amend or
otherwise modify the terms of any outstanding Pool Receivable or the terms of
any Contract related thereto to the extent that such terms relate to such Pool
Receivable other than in accordance with the Credit and Collection Policy.

        (d)    Sales, Liens. Seller will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Pool Receivable arises, the Lockbox, the Lockbox Account or the
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of the
Agent, the Purchasers and the Hedge Provider provided for herein, rights given
to third parties in respect of the Lockbox and Lockbox Account as contemplated
by the Intercreditor Agreement and in the other Transaction Documents), and
Seller will defend the right, title and interest of the Agent, the Purchasers
and the Hedge Provider in, to and under any of the foregoing property, against
all claims of third parties (other than the Lockbox and the Lockbox Account as
provided in the Intercreditor Agreement) claiming through or under any Gehl
Entity. Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory, except in favor of the Agent and the Purchasers as provided
hereunder.

        (e)    Net Receivables Balance. Prior to the Amortization Date, Seller
shall not permit the Net Receivables Balance to be less than an amount equal to
the sum of (i) the Aggregate Capital plus (ii) the Enhancement Amount.

Page 26

--------------------------------------------------------------------------------

        (f)    Termination Date Determination. Seller will not designate the
Termination Date (as defined in the Receivables Purchase and Sale Agreement), or
send any written notice to Transferor in respect thereof, without the prior
written consent of the Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Purchase
and Sale Agreement. Seller shall not permit Transferor to designate the
Termination Date under the Receivables Sale Agreement (as defined in the
Receivables Sale Agreement) or send any written notice to the Originator in
respect thereof, without the prior written consent of the Agent, except with
respect to the occurrence of such Termination Date arising pursuant to Section
5.01(d) of the Receivables Sale Agreement.

        (g)    Restricted Junior Payments. From and after the continuance of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

ARTICLE VIII
ADMINISTRATION, COLLECTION AND CUSTODY

        Section 8.1 Designation of Servicer. (a)     The (i) servicing,
administration and collection of the Pool Receivables shall be conducted and
(ii) custody of the Records with respect to the Pool Receivables shall be
maintained by the Servicer so designated from time to time in accordance with
this Section 8.1. The Agent and the Purchasers hereby appoint Seller to perform
all such servicing, administration, collection and custodial tasks. Seller
hereby delegates such servicing, administration, collection and custodial tasks
to Gehl, as Servicer, and the Agent and the Purchasers consent to such
delegation. Gehl hereby accepts such delegation from Seller and agrees to
perform the duties and obligations of the Servicer pursuant to the terms of this
Agreement. The Agent may, or upon the direction of the Required Financial
Institutions, the Agent shall, at any time after the occurrence and during the
continuance of a Servicer Event of Termination, designate a Person (which may be
the Agent) reasonably satisfactory to the Agent to provide the services of the
Servicer hereunder to succeed Gehl as Servicer (a “Successor Servicer”). From
and after the designation of such Successor Servicer as the successor Servicer
to Gehl, the Agent may, or upon the direction of the Required Financial
Institutions, the Agent shall, designate a Successor Servicer as a subsequent
successor Servicer at any time.

        (b)     Without the prior written consent of the Agent and the Required
Financial Institutions, Seller, Gehl and any Successor Servicer subsequently
designated by the Agent in accordance with Section 8.1(a)) shall not be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than (i) Seller, (ii) Gehl and (iii) with respect to certain
Charged-Off/Non-Accrual Receivables, outside collection agencies and attorneys
in accordance with customary practices. If at any time the Agent shall designate
any successor Servicer, all duties and responsibilities theretofore delegated to
the Servicer being replaced may, at the discretion of the Agent, be terminated
forthwith on notice given by the Agent to the Servicer being replaced and to
Seller.

Page 27

--------------------------------------------------------------------------------

        (c)     Notwithstanding the foregoing subsection (b), for so long as
Gehl shall serve as the Servicer (i) Gehl, as Servicer, shall be and remain
primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agent and the Purchasers shall be entitled to deal exclusively with
Gehl, as Servicer, in matters relating to the discharge by the Servicer of its
duties and responsibilities hereunder. The Agent and the Purchasers shall not be
required to give notice, demand or other communication to any Person other than
Gehl, as Servicer, in order for communication to the Servicer and its
sub-servicer or other delegate with respect thereto to be accomplished. Gehl, at
all times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.

        Section 8.2 Duties of Servicer. (a)     The Servicer shall take or cause
to be taken all such actions as may be necessary or advisable to collect each
Pool Receivable from time to time, all in accordance with applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

        (b)     The Servicer will instruct all Obligors to pay all Collections
directly to the Lockbox, the Lockbox Account or the Collection Account. The
Servicer shall enter into and cause to be in effect at all times account control
agreements in form and substance reasonably acceptable to the Agent with respect
to the Collection Account, the Lockbox Account and the Lockbox. In the case of
any remittances received in the Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Pool Receivables or the Related Security, the Servicer
shall promptly remit such items to the Person identified to it as being the
owner of such remittances. From and after the date the Agent or the Collateral
Agent, as applicable, delivers to the Collection Account Bank or the Collateral
Agent, as applicable, a Collection Notice pursuant to Section 8.3, the Agent may
request that the Servicer, and the Servicer thereupon promptly shall, instruct
all Obligors with respect to the Pool Receivables to remit all payments with
respect to Pool Receivables to a new depositary account specified by the Agent
and, at all times thereafter, Seller and the Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

        (c)     The Servicer will issue irrevocable standing instructions to the
Lockbox Account Bank to remit all payment items and other Collections and
proceeds in respect of the Pool Receivables that have been deposited in the
Lockboxes directly to the Lockbox Account as set forth in Section 7.1(j) without
the prior deposit of the same into any other account. The Servicer will issue
instructions to and otherwise cause the Lockbox Account Bank, not less
frequently than is required for Seller and the Servicer to remain in compliance
with Section 7.1(j), to remit the proceeds of all wire transfer payments, ACH
payments and other remittances that are Collections received directly in the
Lockbox Account to the Collection Account Bank for timely deposit in the
Collection Account as set forth in Section 7.1(j).

        (d)     The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. With respect to any
Collections received by it directly, the Servicer shall promptly, but in any
event within one Business Day (or in the case of mechanical or software issues
that are beyond the control of the Servicer, within two Business Days) after
receipt thereof, deposit the same in the Lockbox, the Lockbox Account or if
solely property of the Seller, directly to the Collection Account. At all times
prior to the distributions contemplated in Article II, the monies and payment
items from time to time held in the Collection Account or by the Servicer shall
constitute and be the property solely of the Seller and the Agent, for the
benefit of the Purchasers and the Hedge Provider, free and clear of any Adverse
Claim. Neither Seller nor Servicer shall at any time commingle any of their
general funds with the funds then held in the Collection Account.

Page 28

--------------------------------------------------------------------------------

        (e)     The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Pool Receivable or adjust the Outstanding
Balance of any Pool Receivable as the Servicer determines to be appropriate to
maximize Collections thereof; provided, however, that such extension or
adjustment shall not alter the calculation of the Modified Receivable Excess
Amount or the status of such Pool Receivable as a Defaulted Receivable or a
Delinquent Receivable (unless, in either case, such Receivable is an Eligible
Modified Receivable) or a Charged-Off/Non-Accrual Receivable or otherwise cause
such Pool Receivable to constitute an Eligible Receivable for purposes of
calculating the Eligible Receivables Balance or limit the rights of the Agent or
the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, at any time after the occurrence and during the continuance of
an Amortization Event, the Agent shall have the absolute and unlimited right to
direct the Servicer to commence or settle any legal action with respect to any
Pool Receivable or to foreclose upon or repossess any Related Security.

        (f)     The Servicer shall hold in trust for Seller, the Purchasers and
the Hedge Provider all Records that (i) evidence or relate to the Pool
Receivables, the original Contracts and Related Security or (ii) are otherwise
necessary or desirable to collect the Pool Receivables and shall, as soon as
practicable upon demand of the Agent following an Amortization Event, deliver or
make available to the Agent, at a place selected by the Agent, all Records
reasonably requested by the Agent to enforce the rights and remedies of the
Agent and the Purchasers hereunder. The Servicer shall, from time to time at the
request of any Purchaser, furnish to the Purchasers (promptly after any such
request) a calculation of the amounts set aside for the Purchasers pursuant to
Article II.

        (g)     Any payment by an Obligor in respect of any Indebtedness owed by
it to any Gehl Entity shall, except as otherwise specified by such Obligor (in
good faith and not at the direction of any Gehl Entity) or otherwise required by
contract or law and unless otherwise instructed by the Agent, be applied as a
collection of any Receivable of such Obligor (starting with any Receivable for
which such payment is reasonably believed to be proceeds of the related Financed
Equipment, and thereafter with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor. The Servicer shall, as soon as
practicable following receipt thereof turn over to the Person entitled thereto
any cash collections or other cash proceeds received with respect to
Indebtedness of an Obligor not constituting Pool Receivables.

        (h)     The Servicer shall maintain or cause to be maintained continuous
custody of the original Contracts and the original notes or chattel paper (as
applicable) with respect to the Pool Receivables held by it in secure and fire
resistant facilities in accordance with customary standards in the industry for
such custody and shall take such other precautions with respect to the
maintenance of the Receivable Files with respect to the Pool Receivables as the
Agent may reasonably request.

Page 29

--------------------------------------------------------------------------------

        (i)     The Servicer shall hold all Records with respect to Pool
Receivables for the benefit of Seller, the Agent, the Purchasers and the Hedge
Provider in accordance with Section 9-313(c) of the UCC as in effect in each
jurisdiction where the Servicer holds such Records.

        Section 8.3 Collection Notices. The Agent is authorized at any time to
date and to deliver to the Collection Account Bank or the Collateral Agent, as
applicable, a Collection Notice. Seller hereby transfers to the Agent for the
benefit of the Purchasers and the Hedge Provider, exclusive control of the
Collection Account. Until the Agent delivers a Collection Notice to the
Collection Account Bank, the Agent shall permit Seller and the Servicer to
provide instructions to the Collection Account Bank with respect to the
Collection Account. Any such instructions given by Seller or the Servicer shall
be issued solely in accordance with the terms of this Agreement. Until the Agent
delivers a Collection Notice to the Collateral Agent pursuant to the
Intercreditor Agreement, the Servicer may provide instructions to the Lockbox
Account Bank with respect to the Lockbox Account. Seller hereby authorizes the
Agent, and agrees that the Agent shall be entitled to (i) endorse Seller’s name
on checks and other instruments representing Collections, (ii) enforce the Pool
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Pool Receivables to come into the
possession of the Agent rather than Seller.

        Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer or any Gehl Entity from any of their
respective duties or obligations with respect to any Pool Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Pool Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.

        Section 8.5 Reports. The Servicer shall prepare and forward to the Agent
(i) on the 12th day of each calendar month (or if 12th day of any calendar month
is not a Business Day, the next succeeding Business Day), a Monthly Report in
respect of the calendar month then most recently ended, (ii) on each Weekly
Reporting Date, a Weekly Report in respect of the Weekly Period then most
recently ended and (iii) at such times as the Agent shall request, a listing by
Obligor of all Pool Receivables together with an aging of such Pool Receivables.

        Section 8.6 Servicing Fees. In consideration of the Servicer’s agreement
to act as “Servicer” hereunder, subject to the terms of Article II hereof,
Seller shall pay over to the Servicer a fee (the “Servicing Fee”) on each
Settlement Date (Fees), in arrears for the immediately preceding month, equal to
1.00% per annum of the average aggregate Outstanding Balance of Pool Receivables
during the preceding month, as compensation for its servicing activities.

Page 30

--------------------------------------------------------------------------------

ARTICLE IX
AMORTIZATION EVENTS

        Section 9.1 Amortization Events. The occurrence of any one or more of
the following events shall constitute an Amortization Event:

        (a)     Seller shall fail (i) to make any payment of (A) any Aggregate
Unpaids other than Capital when due or (B) any other amounts payable by it to
the Agent, the Purchasers, the Funding Sources or the Indemnified Parties under
any other Transaction Document to which it is a party when due and, in any case,
such failure shall continue for more than two (2) Business Days, or (ii) to make
any payment or deposit required hereunder in respect of Capital when due.

        (b)     Any other Gehl Entity shall fail to pay or remit any amount to
be paid or remitted by it under any Transaction Document to which it is a party
when due and such failure shall continue for more than two (2) Business Days.

        (c)     Any Gehl Entity shall fail to observe or perform (i) any
covenant set forth in Section 7.1(b)(i), (b)(iv), (h), (j) or (l), Section 7.2
or Article VIII hereof or of any provision in any Transaction Document dealing
with the use, disposition or remittance of the proceeds of Collections or
instructions to Obligors of the Pool Receivables or (ii) any other provision
hereof or of any other Transaction Document which is not remedied within ten
(10) Business Days after the earlier of (A) the date on which such failure shall
first become known to any officer of Seller or the applicable Gehl Entity or (B)
written notice thereof is given to Seller by the Agent.

        (d)     Any representation or warranty made by any Gehl Entity herein or
in any other Transaction Document or in any certificate or report furnished to
the Agent or the Purchasers pursuant hereto or thereto or in connection with any
transaction contemplated hereby or thereby proves untrue in any material respect
as of the date of the issuance or making or deemed making thereof (unless, in
the case of any breach of representation or warranty that results in a “Purchase
Price Credit” under any Sale Agreement, such breach has been cured in accordance
with Section 1.03 of the applicable Sale Agreement and all Deemed Collections
with respect thereto shall have been remitted to the Collection Account).

        (e)     The occurrence of any of the following:

            (i)     Failure of Seller, Transferor or the Existing Owner to pay
any Indebtedness (other than described under (a) or (b) above) when due or
within any applicable grace period;

            (ii)     The default by Seller, Transferor or the Existing Owner in
the performance of any term, provision or condition contained in any agreement
(other than a Transaction Document) under which any Indebtedness was created or
is governed, the effect of which is to cause, or to permit the holder or holders
of any Indebtedness to cause Indebtedness to become due prior to its stated
maturity; or any Indebtedness shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof;

Page 31

--------------------------------------------------------------------------------

            (iii)     The failure of the Originator or the Provider to pay any
Indebtedness when due or within any applicable grace period which Indebtedness
individually or in the aggregate exceeds $1,000,000 (“Material Indebtedness”);

            (iv)     The default by the Originator or the Provider in the
performance of any term, provision or condition contained in any agreement under
which any Material Indebtedness was created or is governed, the effect of which
is to cause, or to permit the holder or holders of Material Indebtedness to
cause Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof; or

            (v)     Any event of default (or similar event) under or in
connection with the Credit Agreement.

        (f)     (i) Any Gehl Entity or the Servicer shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) (A) any proceeding shall be instituted by or against any Gehl
Entity seeking to adjudicate it bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or any substantial part of its property and (B) in the case of any such
action related to the Provider, the Originator or the Servicer, such proceeding
or appointment continues undischarged or such proceeding or appointment
continues undismissed or unstayed for a period of 60 days; or (iii) any Gehl
Entity or the Servicer shall take any corporate action to authorize or ratify
any of the actions set forth in clauses (i) or (ii) above in this subsection
(f); provided, that, no Amortization Event shall occur if Gehl Receivables LLC
or the Existing Owner is dissolved at any time after the date occurring one year
and one day after the date of the transfer of Receivables by the Existing Owner
to the Seller pursuant to the Receivables Sale and Assignment Agreement.

        (g)     Seller shall fail to comply with the terms of Section 2.6
hereof.

        (h)     As at the end of any month,

            (i)     the average Pool Delinquency Ratio, with respect to the
three months then most recently ended, shall exceed 0.80%,

            (ii)     the average Serviced Delinquency Ratio, with respect to the
three months then most recently ended, shall exceed 1.75%,

            (iii)     the average Loss Ratio, in respect of the Pool Receivables
for the three months then most recently ended, shall exceed 5.50%,

            (iv)     the average Loss Ratio, in respect of all Receivables for
the three months then most recently ended, shall exceed 5.50%, or

Page 32

--------------------------------------------------------------------------------

            (v)     the Excess Spread as of such month end shall be less than
zero.

        (i)     A Change of Control shall occur.

        (j)     One or more final judgments for the payment of money shall be
entered against Seller, the Existing Owner or Transferor or one or more final
judgments for the payment of money in an amount in excess of $5,000,000,
individually or in the aggregate, shall be entered against the Provider or the
Originator on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for thirty (30) consecutive days without a stay of
execution.

        (k)     Any “Termination Event” under and as defined in the Receivables
Sale Agreement or the Receivables Purchase and Sale Agreement shall occur; or
the “Termination Date” under and as defined in the Receivables Sale Agreement or
the Receivables Purchase and Sale Agreement shall occur (other than any
“Termination Date” arising solely because of the occurrence of the Liquidity
Termination Date); or any applicable Gehl Entity shall for any reason ceases to
transfer (other than, in the case of the Originator under the Receivables Sale
Agreement, because any Receivable is not a “Qualified Receivable” (as such term
is defined in the Receivables Sale Agreement)), or ceases to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables
under the applicable Sale Agreement.

        (l)     This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller or the Servicer, or any
group of Obligors representing a material portion of the Pool Receivables shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Purchasers
and the Hedge Provider shall cease to have a valid and perfected first priority
security interest in the Pool Receivables, the Related Security, the Collections
with respect thereto and the Collection Account, or the Collateral Agent shall
cease to have a valid and perfected first priority security interest in the
Lockbox and the Lockbox Account.

        (m)     The Provider shall fail, to perform or observe, in any material
respect, any term, covenant or agreement required to be performed by it under
the Performance Undertaking; any representation, warranty, certification or
statement made by the Provider in any Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been
incorrect, in any material respect, when made or deemed made; the Provider shall
fail to make any payment when due under the Performance Undertaking; or the
Performance Undertaking or any Transaction Document to which the Provider is
party shall cease to be effective or to be the legally valid, binding and
enforceable obligation of the Provider, or the Provider shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.

        (n)     Any party to the Intercreditor Agreement shall deliver a
“Notice” (as such term is defined in the Intercreditor Agreement) to the
Collateral Agent or the Intercreditor Agreement shall cease to be effective or
to be the legally valid, binding and enforceable obligation of each party
thereto or any Gehl Entity party to the Intercreditor Agreement shall fail to
perform or observe, in any material respect, any term, covenant or agreement
required to be performed by it under the Intercreditor Agreement, including,
without limitation, any failure on the part of Gehl to provide to the Collateral
Agent timely, complete and accurate information with respect to the appropriate
allocation and disposition of funds in the Lockbox Account;

Page 33

--------------------------------------------------------------------------------

        (o)     The occurrence of any Servicer Event of Termination.

        Section 9.2 Servicer Events of Termination. The occurrence of any one or
more of the following events shall constitute a Servicer Event of Termination:

        (a)     The Servicer shall fail to pay or remit any amount to be paid or
remitted by it under any other Transaction Document to which it is a party when
due and such failure shall continue for more than two (2) Business Days.

        (b)     Servicer shall fail to observe or perform (i) any covenant set
forth in Section 7.1(b)(i), (b)(iv), (h), (j) or (l), Section 7.2 or Article
VIII hereof or of any provision in any Transaction Document dealing with the
use, disposition or remittance of the proceeds of Collections or instructions to
Obligors of the Pool Receivables or (ii) any other provision hereof or of any
other Transaction Document to which the Servicer is a party which is not
remedied within 10 Business Days after the earlier of (A) the date on which such
failure shall first become known to any officer of the Servicer or (B) written
notice thereof is given to the Servicer by the Agent.

        (c)     Any representation or warranty made by the Servicer herein or in
any other Transaction Document to which the Servicer is a party or in any
certificate or report furnished to the Agent or the Purchasers by the Servicer
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof.

        (d)     The occurrence of any of the following:

            (i)     The failure of the Servicer to pay any Material Indebtedness
when due;

            (ii)     The default by the Servicer in the performance of any term,
provision or condition contained in any agreement under which any Material
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of Material Indebtedness to cause Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof; or

            (iii)     Any (A) “Event of Default” under or in connection with the
Credit Agreement or (B) event, circumstance or condition having the effect of
permitting termination of any financing commitments or the acceleration of any
outstanding Indebtedness or recourse to any guaranty or collateral for any
outstanding Indebtedness under the Credit Agreement shall occur or exist.

Page 34

--------------------------------------------------------------------------------

        (e)     (i) Servicer shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors; or (ii) (A) any
proceeding shall be instituted by or against the Servicer seeking to adjudicate
it bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property and (B) such proceeding or appointment continues undischarged or
such proceeding or appointment continues undismissed or unstayed for a period of
60 days; or (iii) Servicer shall take any corporate action to authorize any of
the actions set forth in clauses (i) or (ii) above in this subsection (e).

        (f)     One or more final judgments for the payment of money in an
amount in excess of $5,000,000, individually or in the aggregate, shall be
entered against the Servicer on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.

        (g)     The Servicer shall fail to satisfy one or more of the financial
tests set forth on Part B of Schedule C hereto.

        Section 9.3 Remedies. Upon the occurrence and during the continuation of
an Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, (i) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur and the
Commitments shall forthwith be terminated, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by Seller and
Servicer; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(f), or of an actual or deemed entry of an order for
relief with respect to Seller or Servicer under the Federal Bankruptcy Code, the
Amortization Date shall automatically occur and the Commitments shall
automatically terminate, without demand, protest or any notice of any kind, all
of which are hereby expressly waived by Seller and Servicer, (ii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids (other than amounts owing to the
Hedge Provider under the Hedge Agreement) outstanding at such time, (iii)
deliver a Collection Notice to the Collection Account Bank or the Collateral
Agent and exercise other remedies available to it under the Intercreditor
Agreement, and (iv) notify Obligors of the Purchaser Interests in the Pool
Receivables; provided, that, prior to the exercise of any foreclosure remedy
under Section 9-610 or 9-620 of the applicable UCC, following the occurrence of
any Servicer Event of Termination or any Amortization Event described in Section
9.1(e)(i)-(v), 9.1(i) and 9.1(j) (in each case, solely to the extent that such
provisions relate to the Originator, the Provider or the Credit Agreement) and
during any period in which no other Amortization Event shall have occurred and
then be continuing, the Agent shall first reach a determination that such
exercise is appropriate based upon, among other things, the reasonable
likelihood of actual or imminent deterioration in the value of the Pool
Receivables or in the prospects, absent such exercise, of the Purchasers making
full recovery of the Aggregate Unpaids. The aforementioned rights and remedies
shall be without limitation (except as provided above), and shall be in addition
to all other rights and remedies of the Agent and the Purchasers otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

Page 35

--------------------------------------------------------------------------------

ARTICLE X
INDEMNIFICATION

        Section 10.1 Indemnities by Seller and the Servicer.

        (a)    Indemnification by Seller. Without limiting any other rights that
the Agent or any Purchaser may have hereunder or under applicable law, Seller
hereby agrees to indemnify (and pay upon demand to) the Agent, the Arranger and
each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or any other
Transaction Document or the acquisition, either directly or indirectly, by a
Purchaser of an interest in the Pool Receivables, excluding, however, in all of
the foregoing instances:

            (x)     Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds that such Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

            (y)     Indemnified Amounts to the extent the same constitutes
recourse for or otherwise includes losses in respect of Pool Receivables that
are uncollectible on account of the insolvency, bankruptcy, lack of
creditworthiness, or other failure (without cause or justification), or
inability to perform its obligations on the part of the related Obligor; or

            (z)     (A) taxes imposed by such Indemnified Party’s jurisdiction
of organization, operation or management and control, on or measured by the
overall net income or revenues of such Indemnified Party to the extent the
amount of or computation of such taxes is consistent with the tax
characterization of the transactions contemplated by this Agreement as a loan or
loans by the Purchasers to Seller secured by the Pool Receivables, Collections
and Related Security, (B) any withholding tax imposed on the payments to any
Indemnified Party to the extent such taxes are imposed based upon the tax
characterization of the transactions contemplated by this Agreement as a loan or
loans by the Purchasers to Seller secured by the Pool Receivables, Collections
and Related Security, and (C) any tax that would not have been imposed but for
the delay or failure by such Indemnified Party (following a written request by
the Seller, except that this Agreement shall constitute an initial written
request by the Seller) in providing to the Seller U.S. IRS Form W-8BEN, W-8IMY,
W-8ECI or W-8EXP (whichever is applicable) that is required to be provided by
such Indemnified Party to avoid or reduce such taxes;

Page 36

--------------------------------------------------------------------------------

provided, however, that nothing contained in this sentence shall limit the
liability of Seller for amounts otherwise specifically provided to be paid by
Seller under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, but subject to the limitations in clauses (x), (y)
and (z) above, Seller shall indemnify each Indemnified Party for Indemnified
Amounts relating to or resulting from:

            (i)     any representation or warranty made by the Servicer or any
Gehl Entity (or any officers of any such Person) under or in connection with
this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;

            (ii)     the failure by the Servicer or any Gehl Entity to comply
with any applicable law, rule or regulation with respect to any Pool Receivable
or Contract related thereto, or the nonconformity of any Pool Receivable or
Contract included therein with any such applicable law, rule or regulation or
any failure of any Gehl Entity to keep or perform any of its obligations,
express or implied, with respect to any Contract;

            (iii)     any failure of the Servicer or any Gehl Entity to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;

            (iv)     any products liability, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Pool Receivable;

            (v)     any dispute, claim, offset or defense of the Obligor to the
payment of any Pool Receivable (including, without limitation, a defense based
on such Pool Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the merchandise or service
related to such Pool Receivable or the furnishing or failure to furnish such
merchandise or services;

            (vi)     the commingling of Collections of Pool Receivables at any
time with other funds;

            (vii)     any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to the Servicer or any Gehl
Entity in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

            (viii)     any inability to litigate any claim against any Obligor
in respect of any Pool Receivable as a result of such Obligor being immune from
civil and commercial law and suit on the grounds of sovereignty or otherwise
from any legal action, suit or proceeding;

            (ix)     any Amortization Event;

Page 37

--------------------------------------------------------------------------------

            (x)     any failure of Seller to acquire and maintain legal and
equitable title to, and ownership of any Pool Receivable, the Related Security
and Collections with respect thereto from any Gehl Entity, free and clear of any
Adverse Claim (other than as created under the Transaction Documents or
contemplated under the Intercreditor Agreement); or any failure of (a) Seller to
give reasonably equivalent value to Transferor or the Existing Owner under the
Receivables Purchase and Sale Agreement and the Receivables Sale and Assignment
Agreement in consideration of the transfer by Transferor or the Existing Owner
of any Pool Receivable, (b) Transferor to give reasonably equivalent value to
Originator under the Receivables Sale Agreement in consideration of the transfer
by Transferor of any Pool Receivable or (c) the Existing Owner to give
reasonably equivalent value any transferor in consideration of the transfer by
such transferor of any Pool Receivable, or, in each case, any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;

            (xi)     any failure to vest and maintain vested in the Agent for
the benefit of the Purchasers, or to transfer to the Agent for the benefit of
the Purchasers and the Hedge Provider, legal and equitable title to, and
ownership of, a first priority perfected undivided percentage ownership interest
(to the extent of the Purchaser Interests contemplated hereunder) or a first
priority perfected security interest in the Pool Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

            (xii)     the failure to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any Pool
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;

            (xiii)     any action improperly taken, any omission of any action
required to be taken, or any other action elected to be taken by Seller or
Servicer which reduces or impairs the rights of the Agent or the Purchasers with
respect to any Pool Receivable or the value of any such Pool Receivable;

            (xiv)     any attempt by any Person (other than Agent, Arranger or
any Purchaser) to void any Incremental Purchase or Reinvestment hereunder under
statutory provisions or common law or equitable action;

            (xv)     the failure of the Servicer to retain the original
Receivable File for each Pool Receivable for the benefit of the Agent, the
Purchasers and the Hedge Provider, and

            (xvi)     the failure of any Pool Receivable included in the
calculation of the Net Receivables Balance as an Eligible Receivable to be an
Eligible Receivable at the time so included.

        (b)    Indemnification by the Servicer. Without limiting any other
rights that the Agent or any Purchaser may have hereunder or under applicable
law, the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising out of the Servicer’s activities as Servicer hereunder excluding,
however, in all of the foregoing instances:

Page 28

--------------------------------------------------------------------------------

            (x)     Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds that such Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

            (y)     Indemnified Amounts to the extent the same constitutes
recourse for or otherwise includes losses in respect of Pool Receivables that
are uncollectible on account of the insolvency, bankruptcy, lack of
creditworthiness, or other failure (without cause or justification), or
inability to perform its obligations on the part of the related Obligor; or

            (z)     (A) taxes imposed by such Indemnified Party’s jurisdiction
of organization, operation or management and control, on or measured by the
overall net income or revenues of such Indemnified Party to the extent the
amount of or computation of such taxes is consistent with the tax
characterization of the transactions contemplated by this Agreement as a loan or
loans by the Purchasers to Seller secured by the Pool Receivables, Collections
and Related Security, (B) any withholding tax imposed on the payments to any
Indemnified Party to the extent such taxes are imposed based upon the tax
characterization of the transactions contemplated by this Agreement as a loan or
loans by the Purchasers to Seller secured by the Pool Receivables, Collections
and Related Security, and (C) any tax that would not have been imposed but for
the delay or failure by such Indemnified Party (following a written request by
the Servicer, except that this Agreement shall constitute an initial written
request by the Servicer) in providing to the Seller or the Servicer U.S. IRS
Form W-8BEN, W-8IMY, W-8ECI or W-8EXP (whichever is applicable) that is required
to be provided by such Indemnified Party to avoid or reduce such taxes.

Without limiting the generality of the foregoing indemnification, but subject to
the limitations in clauses (x), (y) and (z) above, Servicer shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

            (i)     any representation or warranty made by the Servicer (in its
capacity as such) (or any officers of the Servicer) under or in connection with
this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;

            (ii)     the failure by the Servicer (in its capacity as such) to
comply with any applicable law, rule or regulation with respect to any Pool
Receivable or Contract related thereto;

            (iii)     any failure of the Servicer (in its capacity as such) to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;

            (iv)     the commingling of Collections of Pool Receivables by or
under the supervision of the Servicer at any time with other funds;

Page 39

--------------------------------------------------------------------------------

            (v)     any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, or any other investigation, litigation or proceeding
relating to the Servicer (in its capacity as such) in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;

            (vi)     any Servicer Event of Termination;

            (vii)     any action improperly taken, any omission of any action
required to be taken, or any other action elected to be taken by Servicer (in
its capacity as such) which reduces or impairs the rights of the Agent or the
Purchasers with respect to any Pool Receivable or the value of any such Pool
Receivable;

            (viii)     the failure of the Servicer (in its capacity as such) to
retain the original Receivable File for each Pool Receivable for the benefit of
the Agent, the Purchasers and the Hedge Provider, and

            (ix)     the failure of any Pool Receivable included in the
calculation of the Net Receivables Balance as an Eligible Receivable to be an
Eligible Receivable at the time so included.

        Section 10.2 Increased Cost and Reduced Return.

        If after the date hereof, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy) or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (a “Regulatory Change”) (i)
that subjects any Funding Source to any charge or withholding on or with respect
to any Funding Agreement or a Funding Source’s obligations under a Funding
Agreement, or on or with respect to the Pool Receivables, or changes the basis
of taxation of payments to any Funding Source of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income or revenue of a Funding Source or taxes excluded by Section 10.1) or (ii)
that imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of a Funding Source, or credit extended by a Funding Source
pursuant to a Funding Agreement or (iii) that imposes any other condition the
result of which is to increase the cost to a Funding Source of performing its
obligations under a Funding Agreement, or to reduce the rate of return on a
Funding Source’s capital as a consequence of its obligations under a Funding
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source under a Funding Agreement or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, upon demand by the Agent, Seller shall pay to the Agent, for the benefit
of the relevant Funding Source, such amounts charged to such Funding Source or
such amounts to otherwise reimburse such Funding Source for the amount of such
increased cost or such reduction.

Page 40

--------------------------------------------------------------------------------

        Section 10.3 Other Costs and Expenses. Seller shall pay to the Arranger,
the Purchasers, the Agent and Company on demand (i) subject to the terms of that
certain engagement letter agreement dated January 13, 2006 between Gehl and the
Arranger, all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, delivery, administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder and (ii) all costs and out-of-pocket expenses in connection with the
enforcement of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, (A) the
cost of Company’s auditors auditing the books, records and procedures of Seller,
(B) reasonable fees and out-of-pocket expenses of legal counsel for Company, any
Purchaser and the Agent (which such counsel may be employees of Company, any
Purchaser or the Agent) with respect thereto and with respect to advising
Company, any Purchaser and the Agent as to their respective rights and remedies
under this Agreement, (C) the costs and expenses of the Arranger of the facility
contemplated herein, and (D) all costs and expenses incurred in connection with
any amendment or restructuring or workout of this Agreement or such documents.

ARTICLE XI
THE AGENT AND THE COLLATERAL AGENT

        Section 11.1 Authorization and Action. Each Purchaser hereby designates
and appoints JPMorgan to act as Agent and as Collateral Agent hereunder and
under each other Transaction Document, and authorizes the Agent and the
Collateral Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to the Agent or the Collateral Agent by the terms
of this Agreement and the other Transaction Documents together with such powers
as are reasonably incidental thereto. The Agent and the Collateral Agent shall
not have any duties or responsibilities, except those expressly set forth herein
or in any other Transaction Document, or any fiduciary relationship with any
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Agent or the Collateral Agent
shall be read into this Agreement or any other Transaction Document or otherwise
exist for the Agent or the Collateral Agent. In performing its functions and
duties hereunder and under the other Transaction Documents, the Agent and the
Collateral Agent shall act solely as agent for the Purchasers and the Hedge
Provider (and, in the case of the Collateral Agent, certain other Persons from
time to time party to the Intercreditor Agreement) and neither the Agent nor the
Collateral Agent assumes nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for Seller or Servicer or any of such
Person’s respective successors or assigns. The Agent and the Collateral Agent
shall not be required to take any action that exposes the Agent or the
Collateral Agent to personal liability or that is contrary to this Agreement,
any other Transaction Document or applicable law. The appointment and authority
of the Agent hereunder shall terminate upon the indefeasible payment in full of
all Aggregate Unpaids. The appointment and authority of the Collateral Agent
hereunder shall terminate in accordance with the terms of the Intercreditor
Agreement. Each Purchaser hereby authorizes the Agent to file each of the
Uniform Commercial Code financing statements contemplated by this Agreement and
the other Transaction Documents, on behalf of such Purchaser.

Page 41

--------------------------------------------------------------------------------

        Section 11.2 Delegation of Duties. The Agent and the Collateral Agent
may execute any of their duties under this Agreement and each other Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Collateral Agent nor the Agent be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

        Section 11.3 Exculpatory Provisions. None of the Agent, the Collateral
Agent or any of their respective directors, officers, agents or employees shall
be (i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by Seller or Servicer
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
Seller or Servicer to perform its obligations hereunder or thereunder, or for
the satisfaction of any condition specified in Article VI, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. Neither the Agent nor the Collateral Agent shall be
under any obligation to any Purchaser to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of Seller and the Servicer. The Agent shall not
be deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless the Agent has received notice from Seller or a Purchaser.

        Section 11.4 Reliance. Each of the Agent and the Collateral Agent shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to
Seller), independent accountants and other experts selected by the Agent or the
Collateral Agent. The Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other Transaction
Document unless it shall first receive such advice or concurrence of Company or
the Required Financial Institutions or all of the Purchasers, as applicable, as
it deems appropriate and it shall first be indemnified to its satisfaction by
the Purchasers, provided that unless and until the Agent shall have received
such advice, the Agent may take or refrain from taking any action, as the Agent
shall deem advisable and in the best interests of the Purchasers. The Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of Company or the Required Financial Institutions
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.

        Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, the Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or the Collateral Agent hereafter taken, including, without
limitation, any review of the affairs of Seller and the Servicer, shall be
deemed to constitute any representation or warranty by the Agent or the
Collateral Agent. Each Purchaser represents and warrants to the Agent and the
Collateral Agent that it has and will, independently and without reliance upon
the Agent or any other Purchaser and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

Page 42

--------------------------------------------------------------------------------

        Section 11.6 Reimbursement and Indemnification. The Financial
Institutions agree to reimburse and indemnify the Agent, the Collateral Agent
and their respective officers, directors, employees, representatives and agents
ratably according to their Pro Rata Shares, to the extent not paid or reimbursed
by Seller and the Servicer (i) for any amounts for which the Agent or the
Collateral Agent, in its capacity as Agent or Collateral Agent, is entitled to
reimbursement by Seller and the Servicer hereunder or under any other
Transaction Document and (ii) for any other expenses incurred by the Agent or
the Collateral Agent, in its capacity as Agent or Collateral Agent, and acting
on behalf of the Purchasers, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents.

        Section 11.7 Agent in its Individual Capacity. The Agent, the Collateral
Agent and their respective Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Seller or any Affiliate of
Seller as though such Person were not the Agent or the Collateral Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Agent, and the terms “Financial
Institution,”“Purchaser,” “Financial Institutions” and “Purchasers” shall
include the Agent in its individual capacity.

        Section 11.8 Successor Agent. The Agent may, upon five days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Financial Institutions during such
five-day period shall appoint from among the Purchasers a successor agent. If
for any reason no successor Agent is appointed by the Required Financial
Institutions during such five-day period, then effective upon the termination of
such five day period, the Purchasers shall perform all of the duties of the
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers. After the effectiveness of any retiring Agent’s
resignation hereunder as Agent, the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Transaction Documents and
the provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents. The
appointment of a new Collateral Agent shall be governed by the terms of the
Intercreditor Agreement.

Page 43

--------------------------------------------------------------------------------

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

        Section 12.1 Assignments. (a) Seller and each Financial Institution
hereby agree and consent to the complete or partial assignment by Company of all
or any portion of its rights under, interest in, title to and obligations under
this Agreement to the Funding Sources pursuant to a Liquidity Agreement or to
any other Person, and upon such assignment, Company shall be released from its
obligations so assigned. Notwithstanding anything herein to the contrary, so
long as no Amortization Event or Potential Amortization Event has occurred and
is continuing, each such assignee of Company shall be subject to approval by
Seller, which approval shall not be unreasonably withheld or delayed; provided,
that assignments by the Company (1) pursuant to any Liquidity Agreement, (2) to
any Person administered or managed by the Agent whose primary business is
participating in securitizations and similar financial transactions or (3) to
any Affiliate of the Agent, shall not be subject to the consent of Seller.
Further, Seller and each Financial Institution hereby agree that any assignee of
Company of this Agreement or all or any of the Purchaser Interests of Company
shall have all of the rights and benefits under this Agreement as if the term
“Company” explicitly referred to such party, and no such assignment shall in any
way impair the rights and benefits of Company hereunder. Neither Seller nor the
Servicer shall have the right to assign its rights or obligations under this
Agreement.

        (b)     Any Financial Institution may at any time and from time to time
assign to one or more Persons (“Purchasing Financial Institutions”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(the “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution. The consent of Company shall be required
prior to the effectiveness of any such assignment. Each assignee of a Financial
Institution must (i) have a short-term debt rating of A-1 or better by S&P and
P-1 by Moody’s and (ii) agree to deliver to the Agent, promptly following any
request therefor by the Agent or Company, an enforceability opinion in form and
substance satisfactory to the Agent and Company. Upon delivery of the executed
Assignment Agreement to the Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers or the Agent shall be required.

        (c)     Each of the Financial Institutions agrees that in the event that
it shall cease to have a short-term debt rating of A-1 or better by S&P and P-1
by Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of Company or the Agent, to assign
all of its rights and obligations hereunder to (x) another Financial Institution
or (y) another funding entity nominated by the Agent and acceptable to Company,
and willing to participate in this Agreement through the Liquidity Termination
Date in the place of such Affected Financial Institution; provided that the
Affected Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Financial Institution’s Pro
Rata Share of the Aggregate Capital and Yield owing to the Financial
Institutions and all accrued but unpaid fees and other costs and expenses
payable in respect of its Pro Rata Share of the Purchaser Interests of the
Financial Institutions.

Page 44

--------------------------------------------------------------------------------

        Section 12.2 Participations. Any Financial Institution may, in the
ordinary course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions or any other interest of such Financial
Institution hereunder. Notwithstanding any such sale by a Financial Institution
of a participating interest to a Participant, such Financial Institution’s
rights and obligations under this Agreement shall remain unchanged, such
Financial Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, Company and the Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 13.1(b)(i).

        Section 12.3 Terminating Financial Institutions.

        (a)     Each Financial Institution hereby agrees to deliver written
notice to the Agent and Seller not more than 30 Business Days and not less than
5 Business Days prior to the Liquidity Termination Date indicating whether such
Financial Institution intends to renew its Commitment hereunder. If any
Financial Institution fails to deliver such notice on or prior to the date that
is 5 Business Days prior to the Liquidity Termination Date, such Financial
Institution will be deemed to have declined to renew its Commitment (each
Financial Institution which has declined or has been deemed to have declined to
renew its Commitment hereunder, a “Non-Renewing Financial Institution”). The
Agent shall promptly notify Company and Seller of each Non-Renewing Financial
Institution and Company, with the consent of the Seller, may to the extent of
Commitment Availability, declare that such Non-Renewing Financial Institution’s
Commitment shall, to such extent, automatically terminate on a date specified by
Company on or before the Liquidity Termination Date. In addition, Company may,
with the consent of the Seller, at any time to the extent of Commitment
Availability, declare that any Affected Financial Institution’s Commitment shall
automatically terminate on a date specified by Company (each Affected Financial
Institution or each Non-Renewing Financial Institution is hereinafter referred
to as a “Terminating Financial Institution”).

            (i)     Upon reduction to zero of the Capital of all of the
Purchaser Interests of a Terminating Financial Institution (after application of
Collections thereto pursuant to Sections 2.2, 2.3 and 2.4) all rights and
obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution” hereunder; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

Page 45

--------------------------------------------------------------------------------

ARTICLE XIII
MISCELLANEOUS

        Section 13.1 Waivers and Amendments. (a) No failure or delay on the part
of the Agent or any Purchaser in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy. The rights
and remedies herein provided shall be cumulative and nonexclusive of any rights
or remedies provided by law. Any waiver of this Agreement shall be effective
only in the specific instance and for the specific purpose for which given.

        (b)     No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 13.1(b). Company, Seller and, at the direction of the Required Financial
Institutions, the Agent, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

            (i)     without the consent of each affected Purchaser, (A) extend
the Liquidity Termination Date or the date of any payment or deposit of
Collections by Seller or the Servicer, (B) reduce the rate or extend the time of
payment of Yield or any CP Costs (or any component of Yield or CP Costs), (C)
reduce any fee payable to the Agent for the benefit of the Purchasers, (D)
except pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Financial Institution’s Pro Rata Share or any Financial
Institution’s Commitment, (E) amend, modify or waive any provision of the
definition of Required Financial Institutions or this Section 13.1(b), (F)
consent to or permit the assignment or transfer by Seller of any of its rights
and obligations under this Agreement, (G) change the definition of “Eligible
Receivable”, “Receivable”, “Pool Receivable”, “Excess Concentration Amount”,
“Warranty Reserve Amount” or “Enhancement Amount” or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses;

            (ii)     without the written consent of the then Agent, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of the Agent;

            (iii)     without the consent of the Hedge Provider, (A) amend
Section 2.2 in a way which materially and adversely effects the interests of the
Hedge Provider, (B) amend Section 2.3 in a way which materially and adversely
effects the interests of the Hedge Provider, (C) amend Section 2.4 in a way
which materially and adversely effects the interests of the Hedge Provider, (D)
amend Section 13.14(b) in a way which materially and adversely effects the
interests of the Hedge Provider or (E) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (D) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

Page 46

--------------------------------------------------------------------------------

            (iv)     without the written consent of the then Servicer, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of the Servicer.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Financial Institutions and Company may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII
or Section 13.13 without the consent of Seller, provided that such amendment has
no negative impact upon Seller. Any modification or waiver made in accordance
with this Section 13.1 shall apply to each of the Purchasers equally and shall
be binding upon Seller, the Purchasers and the Agent.

        Section 13.2 Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 13.2. Seller hereby authorizes the Agent to effect purchases and Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom the Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Agent a written confirmation of each
telephonic notice signed by an Authorized Officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by the Agent, the
records of the Agent shall govern absent manifest error.

        Section 13.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

        Section 13.4 Protection of Ownership Interests.

        (a)     Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent may reasonably
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Agent or the Purchasers to exercise and enforce their rights and
remedies hereunder. At any time during which an Amortization Event shall have
occurred and be continuing, the Agent may, or the Agent may direct Seller or the
Servicer to, notify the Obligors of Pool Receivables, at Seller’s expense, of
the ownership or security interests of the Purchasers under this Agreement and
may also direct that payments of all amounts due or that become due under any or
all Pool Receivables be made directly to the Agent or its designee. Seller or
the Servicer (as applicable) shall, at any Purchaser’s request, withhold the
identity of such Purchaser in any such notification.

Page 47

--------------------------------------------------------------------------------

        (b)     If Seller or Servicer fails to perform any of its obligations
hereunder, the Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3. Seller irrevocably authorizes the Agent
at any time and from time to time in the sole discretion of the Agent, and
appoints the Agent as its attorney-in-fact, to act on behalf of Seller (i)
within the meaning of Section 9-509 of any applicable enactment of the UCC, as
secured party for the benefit of itself and of the Purchasers, to file against
the Originator, the Existing Owner, the Transferor and the Seller, as debtors,
the UCC financing statements contemplated herein and under the Sale Agreements
(ii) to file financing statements necessary or desirable in the Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Pool Receivables, the Collections and the
Related Security and (iii) to file a carbon, photographic or other reproduction
of this Agreement or any financing statement with respect to the Pool
Receivables, the Collections and the Related Security as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Pool Receivables, the Collections and the Related Security.
This appointment is coupled with an interest and is irrevocable.

        Section 13.5 Confidentiality. Each party hereto shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential or proprietary information with respect to
the other parties hereto and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors to the extent any such
Person has a need to know such Information (it being understood that the Persons
to whom such disclosure is made will first be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Transaction Document or any suit, action or proceeding relating to
this Agreement or any other Transaction Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Gehl Entity and its obligations, (g) with the prior written consent of Gehl
(in the case of any Information relating to the business or operation of any
Gehl Entity) or the Agent (in the case of any Information relating to the Agent,
the Company or the other Purchasers or the commercial or pricing terms hereof),
(h) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the parties
hereto on a non-confidential basis from a source other than a Gehl Entity or any
of their directors, officers, employees or agents, including accountants, legal
counsel and other advisors, or (i) by the Agent, the Company or the Arranger to
any rating agency, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to Company and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing (it being
understood that the Persons to whom such disclosure is made will first be
informed of the confidential nature of such Information and instructed to keep
such Information confidential). For purposes of this Section, “Information”
means all information received from a Gehl Entity relating to a Gehl Entity or
any of their respective businesses, other than any such information that is
available to the parties hereto on a non-confidential basis prior to disclosure
by a Gehl Entity, provided that, in the case of information received from a Gehl
Entity after the date hereof, such information is clearly identified at the time
of delivery as confidential.

Page 48

--------------------------------------------------------------------------------

        Section 13.6 Bankruptcy Petition. Seller, the Servicer, the Agent and
each Financial Institution hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of Company, it will not institute against, or join any other Person
in instituting against, Company, Seller, Transferor, the Existing Owner or Gehl
Receivables LLC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States. The provisions of this Section 13.6
shall survive termination of this Agreement.

        Section 13.7 Limitation of Liability. No claim may be made by any Person
against Seller, Servicer, Company, the Agent or any Financial Institution or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each of Seller and the Servicer
hereby waives, releases, and agrees not to sue upon any claim for any such
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

        Section 13.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        Section 13.9 CONSENT TO JURISDICTION. EACH OF SELLER AND SERVICER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH OF SELLER AND SERVICER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST SELLER OR SERVICER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY SELLER OR SERVICER AGAINST THE AGENT OR ANY PURCHASER
OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SELLER OR SERVICER PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Page 49

--------------------------------------------------------------------------------

        Section 13.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
SELLER OR SERVICER PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

        Section 13.11 Integration; Binding Effect; Survival of Terms.

        (a)     This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings except those expressly
referenced herein.

        (b)     This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by Seller or
Servicer pursuant to Article V, (ii) the indemnification and payment provisions
of Article X, and Sections 13.5 and 13.6 shall be continuing and shall survive
any termination of this Agreement.

        Section 13.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit”shall mean articles and sections
of, and schedules and exhibits to, this Agreement.

Page 50

--------------------------------------------------------------------------------

        Section 13.13 JPMorgan Roles. Each of the Financial Institutions
acknowledges that JPMorgan acts, or may in the future act, (i) as administrative
agent for Company or any Financial Institution, (ii) as issuing and paying agent
for the Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for the Commercial Paper and (iv) to provide other services
from time to time for Company or any Financial Institution (collectively, the
“JPMorgan Roles”). Without limiting the generality of this Section 13.13, each
Financial Institution hereby acknowledges and consents to any and all JPMorgan
Roles and agrees that in connection with any JPMorgan Role, JPMorgan may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Company, and the giving of notice to the Agent of a mandatory purchase
pursuant to a Liquidity Agreement.

        Section 13.14 Characterization. (a) It is the intention of the parties
hereto that each purchase hereunder shall constitute and be treated as an
absolute and irrevocable sale, which purchase shall provide the applicable
Purchaser with the full benefits of ownership of the applicable Purchaser
Interest. Except as specifically provided in this Agreement, each sale of a
Purchaser Interest hereunder is made without recourse to Seller or Servicer;
provided, however, that (i) Seller shall be liable to (A) each Purchaser and the
Agent for all representations, warranties, covenants and indemnities made by
Seller pursuant to the terms of this Agreement and (B) the Agent, the Purchasers
and the Servicer for the items described in Section 2.1 of this Agreement, (ii)
Servicer shall be liable to each Purchaser and the Agent for all
representations, warranties, covenants and indemnities made by Servicer pursuant
to the terms of this Agreement and (iii) such sale does not constitute and is
not intended to result in an assumption by any Purchaser or the Agent or any
assignee thereof of any obligation of any Gehl Entity or any other Person
arising in connection with the Pool Receivables, the Related Security, or the
related Contracts, or any other obligations of any Gehl Entity. Each such
transfer of a Purchaser Interest in a Pool Receivable shall occur automatically
upon the listing of such Pool Receivable on the Schedule of Receivables without
the need for any further action by any Person.

        (b)     Effective on the date hereof, in consideration for the Purchase
Price and upon the terms and subject to the conditions set forth herein, Seller
does hereby sell, assign, transfer, set-over and otherwise convey to Agent, for
the benefit of the Purchasers and the Hedge Provider, without recourse (except
to the extent expressly provided herein), and the Agent, for the benefit of the
Purchasers and the Hedge Provider, does hereby purchase from Seller, Purchaser
Interests in (i) the Receivables set forth on the Schedule of Receivables, which
are all Pool Receivables existing as of the close of business on the Business
Day immediately prior to the date hereof and (ii) the Pool Receivables that
shall be, from time to time, be added to or listed on the Schedule of
Receivables, which are intended to be all Pool Receivables thereafter arising,
together, in each case, with all Related Security relating thereto and all
Collections thereon.

Page 51

--------------------------------------------------------------------------------

        (c)     In addition to any ownership interest which the Agent and the
Purchasers may from time to time acquire pursuant hereto, Seller hereby grants
to (i) the Agent for the ratable benefit of the Purchasers and the Hedge
Provider a valid and perfected security interest in all of Seller’s right, title
and interest in, to and under all Pool Receivables now existing or hereafter
arising, the Collections, the Collection Account, all Related Security, all
other rights and payments relating to such Pool Receivables, and all proceeds of
any thereof prior to all other liens on and security interests therein to secure
the prompt and complete payment of the Aggregate Unpaids and (ii) the Collateral
Agent for the ratable benefit of the Agent, the Purchasers and the Hedge
Provider a valid and perfected security interest in all of Seller’s right, title
and interest in, to and under the Lockbox, the Lockbox Account, and all proceeds
of any thereof prior to all other liens on and security interests therein to
secure the prompt and complete payment of the Aggregate Unpaids. The Collateral
Agent, the Agent, the Purchasers and the Hedge Provider, as applicable, shall
have, in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

        (d)     If, notwithstanding the intention of the parties expressed
above, any sale or transfer by Seller hereunder shall be characterized as a
secured loan and not a sale or such sale shall for any reason be ineffective or
unenforceable (any of the foregoing being a “Recharacterization”) , then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. In the case of any Recharacterization, the Seller
represents and warrants that each remittance of Collections to the Agent or the
Purchasers hereunder will have been (i) in payment of a debt incurred in the
ordinary course of business or financial affairs and (ii) made in the ordinary
course of business or financial affairs.

        (e)     The parties hereto have structured this Agreement and the
related documents with the intention that the transaction as a whole be treated,
solely for federal income tax purposes, as a financing. Each party agrees to
treat the transaction as a financing for federal income tax purposes.

        Section 13.15 Limited Recourse. Notwithstanding anything to the contrary
contained herein, the obligations of the Company under this Agreement are solely
the obligations of the Company and, in the case of obligations of the Company
other than Commercial Paper, shall be payable at such time as funds are received
by or are available to the Company in excess of funds necessary to pay in full
all outstanding Commercial Paper and, to the extent funds are not available to
pay such obligations, the claims relating thereto shall not constitute a claim
against the Company but shall continue to accrue. Each party hereto agrees that
the payment of any claim (as defined in the Federal Bankruptcy Code) of any such
party as against the Company shall be subordinated to the payment in full of all
Commercial Paper.

[SIGNATURE PAGES FOLLOW]



Page 52

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly Authorized Officers as of the date hereof.

GEHL FUNDING II, LLC, as Seller

  By:  /s/ James J. Monnat Name:  James J. Monnat Title:  Treasurer
  Address:  Gehl Funding II, LLC                    143 Water Street
                   West Bend, WI 53095

  GEHL COMPANY, as initial Servicer

  By:  /s/ James J. Monnat Name:  James J. Monnat Title:  Treasurer
  Address:  Gehl Company                    143 Water Street
                   West Bend, WI 53095







Signature Page to Receivables Purchase Agreement
Gehl Funding II, LLC

--------------------------------------------------------------------------------

PARK AVENUE RECEIVABLES COMPANY, LLC,         as Company
  By:  JPMorgan Chase Bank, N.A., its         attorney-in-fact

      By:  /s/ Ronald J. Atkins     Name:  Ronald J. Atkins     Title:  Vice
President
  Address:  Park Avenue Receivables Company, LLC                   c/o JPMorgan
Chase Bank, N.A.                   Chase Tower                   10 South
Dearborn Street                   Chicago, IL 60670

  JPMORGAN CHASE BANK, N.A., as a         Financial Institution and as Agent

      By:  /s/ Ronald J. Atkins     Name:  Ronald J. Atkins     Title:  Vice
President
  Address:  JPMorgan Chase Bank, N.A.                    Chase Tower
                   10 South Dearborn Street                    Chicago, IL 60670







Signature Page to Receivables Purchase Agreement
Gehl Funding II, LLC

--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

        As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

        “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.

        “Adverse Claim” means a lien, security interest, charge or encumbrance,
or other right or claim in, of or on any Person’s assets or properties in favor
of any other Person.

        “Affected Financial Institution” has the meaning specified in Section
12.1(c).

        “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

        “Agent” has the meaning set forth in the preamble to this Agreement.

        “Agent Account” shall mean the following account:

  JPMorgan Chase Bank, N.A.
ABA # : 021000021
Account #: 645475302
Account Name: Park Avenue Receivables Company, LLC
Ref: Gehl Funding II, LLC


        “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchaser Interests of all Purchasers outstanding on
such date.

        “Aggregate Reduction” has the meaning specified in Section 1.3.

        “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all Aggregate Capital, all amounts owing by Seller to the Hedge Provider under
the Hedge Agreement (whether due or accrued and including, without limitation,
all Hedge Breakage Costs, Hedge Indemnities and Hedge Provider Scheduled
Payments) all other unpaid Obligations (whether due or accrued) at such time.

        “Agreement” means this Receivables Purchase Agreement, as it may be
amended, supplemental or modified and in effect from time to time.

1

--------------------------------------------------------------------------------

        “Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an event of the type set forth in Section
9.1(f) with respect to any Gehl Entity or the Hedge Provider, (ii) the Business
Day specified in a written notice from the Agent following the occurrence of any
other Amortization Event, (iii) the date which is 30 Business Days after the
Agent’s receipt of written notice from Seller that it wishes to terminate the
facility evidenced by this Agreement, and (iv) the Facility Termination Date.

        “Amortization Event” has the meaning specified in Article IX.

        “Amount Financed” means, with respect to a Receivable, the aggregate
amount advanced under such Receivable toward the purchase price of the Financed
Equipment and any related costs, including amounts advanced in respect of
accessories, service and warranty contracts, insurance, and other items
customarily financed as part of retail equipment installment sale contracts or
promissory notes, and related costs.

        “Annual Percentage Rate” or “APR” of a Receivable means the annual
percentage rate of finance charges, as stated in the related Contract.

        “Applicable LIBO Margin” means the sum of (i) 0.25% and (ii) the
following percentages per annum, based upon the Total Capitalization Ratio (as
defined in Schedule C hereto) set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 7.1(a):

Pricing
Level

--------------------------------------------------------------------------------

Total Capitalization Ratio

--------------------------------------------------------------------------------

Percentages

--------------------------------------------------------------------------------


IV ›.40 to 1.00 1.50
III ›.30 to 1.00 but 1.25 ‹ .40 to 1.00
II ›.20 to 1.00 but 1.00 ‹ .30 to 1.00
I ‹ .20 to 1.00 0.75

        Any increase or decrease in the Applicable LIBO Margin resulting from a
change in the Total Capitalization Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level IV shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the first Business Day after the date on which such
Compliance Certificate is actually delivered (at which point, for the avoidance
of doubt, the Applicable LIBO Margin, the Used Fee Rate and Unused Fee Rate will
be determined based upon the Total Capitalization Ratio reflected in such
delivered Compliance Certificate). The Applicable LIBO Rate shall be determined
based upon Pricing Level II beginning on the date of this Agreement and
continuing through the date on which the Agent shall have received a Compliance
Certificate pursuant to Section 7.1(a).

2

--------------------------------------------------------------------------------

        “Arranger” means J.P. Morgan Securities Inc., in its individual capacity
and its successors.

        “Assignment Agreement” has the meaning set forth in Section 12.1(b).

        “Authorized Officer” means, with respect to any Person, its chief
executive officer, chief operating officer, president, corporate controller,
treasurer, chief financial officer, general counsel, any assistant treasurer or
any vice-president.

        “Balloon Payment Receivable” means any Receivable having substantially
equal monthly Scheduled Receivable Payments with the exception of the final
Scheduled Receivables Payment.

        “Broken Funding Costs” means for any Purchaser Interest which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned pursuant to a
Liquidity Agreement or terminated prior to the date on which it was originally
scheduled to end; an amount equal to the excess, if any, of (A) the CP Costs or
Yield (as applicable), that would have accrued during the remainder of the
Tranche Periods or the tranche periods for Commercial Paper determined by the
Agent to relate to such Purchaser Interest (as applicable) subsequent to the
date of such reduction, assignment or termination (or in respect of clause (ii)
above, the date such Aggregate Reduction was designated to occur pursuant to the
Reduction Notice) of the Capital of such Purchaser Interest if such reduction,
assignment or termination had not occurred or such Reduction Notice had not been
delivered, over (B) the sum of (x) to the extent all or a portion of such
Capital is allocated to another Purchaser Interest, the amount of CP Costs or
Yield actually accrued during the remainder of such period on such Capital for
the new Purchaser Interest, and (y) to the extent such Capital is not allocated
to another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.

        “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Chicago, Illinois and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.

        “Capital” means, with respect to any Purchaser Interest, as of any date
of determination, (A) the Purchase Price of such Purchaser Interest, minus (B)
the sum of the aggregate amount of Collections, Deemed Collections and other
payments received by the Agent which in each case are applied to reduce such
Capital in accordance with the terms and conditions of this Agreement; provided,
that such Capital shall be restored (in accordance with Section 2.5) in the
amount of any Collections or other payments so received and applied if at any
time the distribution of such Collections or payments are rescinded, returned or
refunded for any reason.

3

--------------------------------------------------------------------------------

        “Change of Control” means any of the following (i) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of an amount greater than or equal to
the 30% of the outstanding shares of voting stock of Gehl or (ii) the failure at
any time of Seller or Transferor to be a direct or indirect wholly-owned
Subsidiary of Gehl.

        “Charged-Off/Non-Accrual Receivable” means a Receivable: (i) as to which
the Obligor thereof has taken any action of the type described in, or suffered
any, Insolvency Event; (ii) as to which the Obligor thereof, if a natural
person, is deceased, (iii) which, consistent with the Credit and Collection
Policy, would be written off Seller’s books as uncollectible, (iv) which has
been identified by Seller as uncollectible, (v) which has been transferred to
non-accrual status or (vi) of which any foreclosure remedies have been pursued
with respect to the related Financed Equipment; provided, that, upon any cure of
any default or other event described in this definition, such Receivable shall
cease to be a “Charged-Off/Non-Accrual Receivable” hereunder.

        “Charter Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

        “Collateral Agent” means JPMorgan, as Collateral Agent under the
Intercreditor Agreement and any successor thereto in such capacity.

        “Collection Account” means the account no. 00391-61397 maintained with
the Collection Account Bank in the name of the Seller or such other account that
is subject to an account control agreement acceptable to the Agent.

        “Collection Account Control Agreement” means (i) the Account Control
Agreement dated the date hereof by and among Seller, the Servicer, the
Collection Account Bank and the Agent as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof or (ii) any other account control agreement with respect to the
Collection Account acceptable to the Agent.

        “Collection Account Bank” means M&I Marshall & Ilsley Bank, or such
other depository institution named by Seller and acceptable to the Agent at
which the Collection Account is established and maintained.

4

--------------------------------------------------------------------------------

        “Collection Notice” means (i) a “Notice” (as such term is defined in the
Intercreditor Agreement) or (ii) a notice in the form of Exhibit A to the
Collection Account Agreement.

        “Collections” means, with respect to any Pool Receivable, all cash
collections and other cash proceeds in respect of such Pool Receivable,
including, without limitation, all yield, Finance Charges or other related
amounts accruing in respect thereof, all cash proceeds of Related Security with
respect to such Pool Receivable and any payments made by the Hedge Provider to
the Seller under the Hedge Agreement and all amounts paid by Seller, Originator,
Existing Owner or Transferor as Deemed Collections or otherwise in connection
with the repurchase of a Pool Receivable.

        “Commercial Paper” means promissory notes of Company issued by Company
in the commercial paper market.

        “Commitment” means, for each Financial Institution, the commitment of
such Financial Institution to purchase Purchaser Interests from Seller in the
aggregate amount set forth opposite such Financial Institution’s name on
Schedule A to this Agreement, as such amount may be modified in accordance with
the terms hereof.

        “Commitment Availability” means at any time the positive difference (if
any) between (i) an amount equal to the aggregate amount of the Commitments
minus (ii) the Aggregate Capital at such time.

        “Company” has the meaning set forth in the preamble to this Agreement.

        “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

        “Contract” means, with respect to any Receivable, a retail installment
sale contract or installment promissory note or security agreement in
substantially the form set forth as Exhibit XI hereto.

        “CP Costs” means, for each day, the sum of (i) discount or yield accrued
on Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs incurred in connection with funding
small or odd-lot amounts with respect to all receivable purchase facilities
which are funded by Pooled Commercial Paper for such day, minus (iv) any accrual
of income net of expenses received on such day from investment of collections
received under all receivable purchase facilities funded substantially with
Pooled Commercial Paper, minus (v) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
purchaser interest of Company pursuant to the terms of any receivable purchase
facilities funded substantially with Pooled Commercial Paper. In addition to the
foregoing costs, if Seller shall request any Incremental Purchase during any
period of time determined by the Agent in its sole discretion to result in
incrementally higher CP Costs applicable to such Incremental Purchase, the
Capital associated with any such Incremental Purchase shall, during such period,
be deemed to be funded by Company in a special pool (which may include capital
associated with other receivable purchase facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such Capital. Notwithstanding the
foregoing, at all times following the occurrence and during the continuance of
an Amortization Event, CP Costs shall be calculated based on clause (ii) of the
definition of Default Fee.

5

--------------------------------------------------------------------------------

        “Credit Agreement” means that certain Credit Agreement dated as of June
3, 2005, among Gehl, certain subsidiaries of Gehl party thereto, the lenders
party thereto, LaSalle Bank, National Association, as syndication agent,
JPMorgan and Wells Fargo Bank, National Association, as co-documentation agents,
and Harris, N.A., administrative agent as the same may from time to time be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of the Credit Agreement.

        “Credit and Collection Policy” means the credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit VIII hereto, as modified from time to time in
accordance with this Agreement.

        “Dealer” means a Person that in the ordinary course of business
purchases Financed Equipment from Gehl with the intention of reselling or
leasing the Financed Equipment in a retail transaction.

        “Dealer Agreement” means the Gehl Finance Dealer Contract Purchase
Agreement between the Originator and any Dealer (in substantially the forms
attached as Exhibit VI hereto), which agreement purports to govern the sale and
financing of any Financed Equipment to such Dealer and shall include all
documents, recourse letters and other instruments executed in connection
therewith.

        “Dealer Recourse” means all rights against, and proceeds from, recourse
of any kind against a Dealer with respect to the Receivables as described in the
Dealer Agreements including, without limitation, rights and proceeds in respect
of a failure to obtain a first priority perfected security interest in the
Financed Equipment (to the extent such obligation is imposed on a Dealer in a
Dealer Agreement) and general recourse against a Dealer pursuant to any Dealer
Agreement.

6

--------------------------------------------------------------------------------

        “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as a Collection of a Pool Receivable. Seller
shall be deemed to have received a Collection in full of a Pool Receivable if at
any time any of the representations or warranties in Article V were not true
when made with respect to such Pool Receivable. If Outstanding Balance of any
Pool Receivable is either (x) reduced as a result of any defective or rejected
goods or services, any discount or any adjustment or otherwise by Seller other
than cash Collections on account of the Pool Receivables) or (y) reduced or
canceled as a result of a setoff in respect of any claim by any Person (whether
such claim arises out of the same or a related transaction or an unrelated
transaction), Seller shall be deemed to have received a Collection with respect
to a Pool Receivable to the extent of such reduction or cancellation. Without
limiting the generality of the foregoing, in connection with the representations
and warranties relating to good title, absence of Adverse Claims, or
effectiveness of transfer of any Pool Receivable, Seller shall be deemed to have
breached such representations and warranties and received a Collection in full
of a Pool Receivable if (i) a Dealer shall have originated such Pool Receivable,
(ii) such Dealer shall have suffered an Insolvency Event at any time following
the date such Pool Receivable was transferred hereunder and (iii) an action is
brought in the Dealer’s bankruptcy case seeking to claim an affected Pool
Receivable or proceeds thereof as property of the estate, exercise any avoiding
power of the bankruptcy trustee, challenge good title to or ownership of such
Pool Receivable or proceeds, assert any Adverse Claim on such Qualified
Receivable or proceeds or otherwise challenge the effectiveness or validity of
such Dealer’s transfer of any Pool Receivable and either (A) no Gehl Entity
answers such action on a timely basis, (B) no Gehl Entity seeks the dismissal
with prejudice of such action on a timely basis or submits a motion for summary
judgment of such action on a timely basis or (C) such action survives a motion
to dismiss or motion for summary judgment.

        “Default Fee” means with respect to any amount due and payable by Seller
in respect of any Aggregate Unpaids (other than amounts payable to the Hedge
Provider under the Hedge Agreement), an amount equal to the greater of (i)
$1,000 and (ii) interest on any such unpaid Aggregate Unpaids at a rate per
annum equal to 2% above the Prime Rate

        “Defaulted Receivable” means a Receivable as to which any Scheduled
Receivable Payment or part thereof, remains unpaid for 181 days or more (as
determined at the end of any week) from the date for such Scheduled Receivable
Payment.

        “Delinquent Receivable” means a Receivable as to which any Scheduled
Receivable Payment or part thereof, remains unpaid for 91 days or more (as
determined at the end of any week) from the date for such Scheduled Receivable
Payment.

        “Designated Obligor” means an Obligor designated by the Agent to Seller
in writing; provided, that, the Agent shall not designate any Obligor as a
“Designated Obligor” unless, at the time of such designation, the aggregate
Outstanding Balance of all Eligible Receivables owing by such Obligor and its
Affiliates is at least $2,000,000.

        “Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable,
with respect to each Purchaser Interest of the Financial Institutions; provided,
that, at all times following the occurrence and during the continuance of an
Amortization Event, the Discount Rate shall be an amount equal to the rate per
annum specified in clause (ii) of the definition of Default Fee.

        “Eligible Modified Receivable” means, at any time, a Pool Receivable:

        (a)     the Outstanding Balance of which at such time is equal to or
less than 50% of the Outstanding Balance of such Receivable on the date it was
generated; and

        (b)     with respect to which, the Contract related thereto (i) has been
modified to extend the payment date with respect to not more than three (3)
Scheduled Receivable Payments by a period not greater than ninety-two (92) days
after the original date on which the final Scheduled Receivable Payment was
payable and (ii) has not been otherwise modified, amended or extended other than
as permitted in clause (s)(B)(i) or (B)(ii) of the definition of “Eligible
Receivable.”

7

--------------------------------------------------------------------------------

        “Eligible Receivable” means, at any time, a Pool Receivable:

        (a)     which is denominated and payable only in United States dollars
in the United States;

        (b)     as to which the Obligor thereof (i) if a natural person, is a
resident of the United States or the Commonwealth of Puerto Rico or, if a
corporation or other business organization, is organized under the laws of the
United States or any political subdivision thereof or the Commonwealth of Puerto
Rico and has its chief executive office in the United States or the Commonwealth
of Puerto Rico; (ii) is not an Affiliate of any of Gehl Entity, (iii) was not a
Designated Obligor as of the date that such Pool Receivable was transferred by
the Originator to Transferor pursuant to the Receivables Sale Agreement and (iv)
is not a government or a governmental subdivision or agency; provided that a
Receivable satisfying the requirements of “Eligible Receivable” but for this
clause (b)(iv) may constitute an Eligible Receivable if the Outstanding Balance
of such Receivable, when added to the Outstanding Balance of all other
Receivables then constituting Eligible Receivables by reason of this proviso,
does not exceed an amount equal to 1% of the Outstanding Balance of all Pool
Receivables,

        (c)     the final Scheduled Receivable Payment is due not later than 72
months following the date of its origination,

        (d)     which is not a Charged-Off/Non-Accrual Receivable or a Defaulted
Receivable,

        (e)     which is not a Delinquent Receivable,

        (f)     the Obligor of which is not the Obligor of any
Charged-Off/Non-Accrual Receivable,

        (g)     if the Obligor thereon is the Obligor of any Delinquent
Receivables, the aggregate Outstanding Balance of all Delinquent Receivables of
such Obligor at such time does not exceed an amount equal to 5% of the aggregate
Outstanding Balance of all Receivables of such Obligor at such time,

        (h)     which has been originated in connection with an installment sale
of Financed Equipment to an Obligor by Gehl or a Dealer in the ordinary course
of its business and not in connection with a leasing arrangement,

        (i)     which is (i) an “account”, (ii) “chattel paper” or (iii) a
“payment intangible,” in each case, within the meaning of Section 9-102 of the
UCC of all applicable jurisdictions,

        (j)     which arises under a Contract, which, together with such Pool
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense,

8

--------------------------------------------------------------------------------

        (k)     which satisfies all applicable requirements of the Credit and
Collection Policy,

        (l)     which is not subject to any right of recision, set-off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the Dealer that originated such
Pool Receivable or any Gehl Entity or any other Adverse Claim, and the Obligor
thereon holds no right as against any Gehl Entity to cause such Gehl Entity to
repurchase the related Financed Equipment,

        (m)     which arises under a Contract which (i) does not require that
the Obligor be notified or consent to any assignment of such Contract, (ii) does
not contain a confidentiality provision that purports to restrict the ability of
any Purchaser, the Agent or any Gehl Entity to exercise such Person’s respective
rights under the applicable Transaction Documents, including, without
limitation, its right to review the Contract, and (iii) is governed by the
federal law of the United States of America or the law of any state of the
United States of America or Puerto Rico,

        (n)     which, if such Pool Receivable constitutes “chattel paper”
within the meaning of Section 9-102 of the UCC (i) there is only one original
Contract with respect thereto, (ii) the Servicer, the Agent or any of their
permitted sub-servicers or designees is holding such Contract and (iii) there
are no other custodial agreements in place with respect to such Contract,

        (o)     with respect to which, except with respect to customary warranty
and extended warranty obligations and any obligations to provide insurance
coverage, the Gehl Entities and the applicable Dealer have satisfied and fully
performed all obligations on their respective parts with respect to such Pool
Receivable required to be fulfilled by them, and no further action is required
to be performed by any Person with respect thereto other than payment thereon by
the applicable Obligor,

        (p)     with respect to which, all right, title and interest to and in
which has been validly transferred (i) (A) if applicable, by the related Dealer
to the Originator, (B) by the Originator directly to Transferor under and in
accordance with the Receivables Sale Agreement and (c) by Transferor directly to
Seller under and in accordance with the Receivables Purchase and Sale Agreement
or (ii)(A) by the Existing Owner directly to Seller under and in accordance with
the Receivables Sale and Assignment Agreement, (B) by Gehl Receivables LLC
directly to the Existing Owner under and in accordance with that certain Sale
and Servicing Agreement dated as of February 24, 2005, (C) by the Originator
directly to Gehl Receivables LLC under and in accordance with that certain
Purchase and Sale Agreement dated as of February 24, 2005 and (D) if applicable,
by the related Dealer to the Originator, and, in each case, Seller has good and
marketable title thereto free and clear of any Adverse Claim,

        (q)     that has been originated by Gehl or a Dealer which had all
necessary licenses and permits required to originate such Pool Receivable in the
state in which such Pool Receivable were originated or where the Obligor
resides;

        (r)     at the time of its acquisition thereof and at the time of its
sale of such Pool Receivable under the applicable Sale Agreements, each Dealer
and each applicable Gehl Entity had all necessary licenses and permits required
to transfer such Pool Receivables, as applicable, and, in the case of the
Originator or any applicable Dealer, shall have been qualified to do business in
each state in which such Pool Receivable was originated to the extent required
by the laws of such state, except where the failure to be so qualified will not
have a material adverse effect on the value or enforceability of such Pool
Receivable;

9

--------------------------------------------------------------------------------

        (s)     with respect to which, the Contract related thereto has not been
modified, amended or extended and has not had any requirements thereof waived,
unless (A) such Pool Receivable is an Eligible Modified Receivable or (B) such
modification or amendment (i) occurs as a result of a product or service
adjustment and the Originator has paid the corresponding Deemed Collections
arising therefrom to the Collection Account or (ii) is of a type made in the
ordinary course of business of the Originator (and not related to credit
reasons) as the Agent may have approved;

        (t)     that has not been sold, assigned or pledged to any other
purchaser of Receivables;

        (u)     that provides for payments that fully amortize the Amount
Financed over the original term (except for the last payment, which may be
different from the amortizing payments) and yield interest at the Annual
Percentage Rate (which may include interest rates which increase after a
predetermined time period or for which the Annual Percentage Rate is 0.0%);

        (v)     that was sold by the Originator or the related Dealer without
any fraud or misrepresentation on the part of the Originator or such related
Dealer;

        (w)     in the case of any Balloon Payment Receivable, the amount of the
final Scheduled Receivable Payment thereof does not exceed 30% of the original
Amount Financed of under the related Contract;

        (x)     that arises from the sale or financing of Financed Equipment or
the provision of services to the related Obligor by the Originator or a Dealer;

        (y)     that is secured by a first-priority perfected security interest
in Financed Equipment or Eligible Used Equipment and such security interest has
been validly assigned to the Seller (it being understood that UCC-3 assignments
with respect to any UCC-1 financing statements filed against the related Obligor
need not be filed to evidence the assignment of such security interest to the
Seller for the requirement set forth in this clause (y) to be satisfied);

        (z)     with respect to which the related Financed Equipment is either
sold under the “Gehl” or “Mustang” brand name or is an attachment;

        (aa)     such Pool Receivable, together with the Contract related
thereto, do not contravene any law, rule or regulation applicable thereto;

        (bb)     the Amount Financed with respect to thereto (other than a
Rental Fleet Receivable) does not exceed the lesser of (i) the customer invoice
amount (including any tax and freight for the related Financed Equipment), and
(ii) either (a) 125% times the Standard Trade Price for Obligors designated as
“exceptional” by the Servicer, or (b) 111% times the Standard Trade Price;

10

--------------------------------------------------------------------------------

        (cc)     if such Pool Receivable is a Rental Fleet Receivable, the
Obligor thereon is a Dealer and the Financed Equipment is intended for use in
such Dealer’s rental fleet, and the Amount Financed does not exceed the cost
paid by such Dealer for such Financed Equipment;

        (dd)     the Servicer shall have received the related Receivable File
for such Pool Receivable;

        (ee)     that is listed on the Schedule of Receivables;

        (ff)     as to each Pool Receivable that finances the cost of an
extended service contract, the respective Financed Equipment which secures such
Pool Receivable is covered by an extended service contract; and

        (gg)     if acquired by the Originator from a Dealer, (i) on the date of
purchase by the Originator from such Dealer, the related Dealer is not subject
to an Insolvency Event and (ii) no event has occurred that would cause such Pool
Receivable to constitute a “Deemed Collection” pursuant to the final sentence of
the definition of “Deemed Collection” set forth herein.

        “Eligible Used Equipment” means:

        (a)     equipment that either (i) was taken in trade by a Dealer or the
Originator or (ii) was sold under Gehl’s or Mustang’s brand names and was sold
out of a Dealer’s rental fleet, (iii) previously secured a Contract originated
by a Dealer or the Originator and has been repossessed by such seller or (iv)
originally sold under the “Gehl” or “Mustang” brand and acquired by a Dealer;

        (b)     equipment consisting of either construction or agricultural
product lines; and

        (c)     equipment on which the term of the related Contract expires no
later than ten (10) years from the model year of such equipment.

        For the avoidance of doubt, equipment less than twelve (12) months old
and sold from a Dealer’s rental fleet is deemed new (and not used) equipment for
all purposes under this Agreement and the Transaction Documents.

        “Enhancement Amount” means, as of any date of determination, the greater
of (i) $4,500,000 and (ii) the product of the Net Receivables Balance on such
date and the greater of (A) 0.10 and (B) the product of (I) 3 and (II) the
average Loss Ratio in respect of the Pool Receivables for the three month period
preceding such date of determination.

        “Excess Concentration Amount” means the sum, without duplication, of (i)
the Obligor Excess Amount for all Obligors; (ii) the Used Equipment Excess
Amount; (iii) the Rental Fleet Excess Amount; (iv) the Modified Receivable
Excess Amount; (v) the Attachment Excess Amount; (vi) the Extended Warranty
Excess Amount, (vii) the Irregular Payment Excess Amount and (viii) the Tenor
Excess Amount. For purposes of this definition:

          “Attachment Excess Amount” means the amount by which the aggregate
Outstanding Balance of Eligible Receivables secured solely by attachments (as
that term is used in the industry in which the Originator operates) exceeds 5%
of the Outstanding Balance of all Eligible Receivables.


11

--------------------------------------------------------------------------------

          “Extended Warranty Excess Amount” means the amount by which the
aggregate Outstanding Balance of Eligible Receivables for which the underlying
Contracts include an extended warranty on the related Financed Equipment exceeds
10% of the Outstanding Balance of all Eligible Receivables.


          “Irregular Payment Excess Amount” means the amount by which the
aggregate Outstanding Balance of Eligible Receivables (other than Eligible
Receivables of which H&E Equipment Services, LLC or any of its Affiliates is the
Obligor thereof) (i) which are Balloon Payment Receivables or (ii) for which the
underlying Contracts include non-monthly payments, irregular payments, interest
rates which increase after a predetermined period, or initial payment deferrals
exceeds 15% of the Outstanding Balance of all Eligible Receivables.


          “Modified Receivable Excess Amount” means the amount by which the
aggregate Outstanding Balance of Eligible Receivables which are Eligible
Modified Receivables exceeds 2% of the Outstanding Balance of all Eligible
Receivables.


          “Obligor Excess Amount” means, for any Obligor, the amount by which
the aggregate Outstanding Balance of Eligible Receivables owing by such Obligor
exceeds the Obligor Concentration Amount for such Obligor; provided, that, in
the event the Agent shall at any time reduce the H&E Special Concentration
Percentage, (x) no further purchases of Receivables owed by H&E Equipment
Services, LLC or its Affiliates shall be made by Seller under the Receivables
Purchase and Sale Agreement until the Outstanding Balance of Receivables owing
by H&E Equipment Services, LLC or any of its Affiliates shall be less than the
Obligor Concentration Amount then in effect with respect to H&E Equipment
Services, LLC and its Affiliates but (y) until such time as purchases of
Receivables owned by H&E Equipment Services, LLC and its Affiliates may resume
in accordance with clause (x), the “Obligor Excess Amount” in respect of H&E
Equipment Services, LLC and its Affiliates shall be equal to zero.


          “Rental Fleet Excess Amount” means the amount by which the aggregate
Outstanding Balance of Eligible Receivables which are Rental Fleet Receivables
exceeds 35% of the Outstanding Balance of all Eligible Receivables.


          “Tenor Excess Amount” means the amount by which the aggregate
Outstanding Balance of Eligible Receivables with an original term of greater
than sixty-one (61) months exceeds 5% of the Outstanding Balance of all Eligible
Receivables.


          “Used Equipment Excess Amount” means the amount by which the aggregate
Outstanding Balance of Eligible Receivables secured by Eligible Used Equipment
exceeds 15% of the Outstanding Balance of all Eligible Receivables.


12

--------------------------------------------------------------------------------

        “Excess Spread” means, as of the final day of any month, the Outstanding
Balance of Pool Receivables as of such day multiplied by a percentage equal to
(i) the sum of (A) the Weighted Average Contractual Coupon as of such day and
(B) the Pool Discount Rate as of such day, minus (ii) the sum of (A) the Swap
Rate as of such day, (B) the rate per annum at which the Servicing Fee is then
accruing and (C) the maximum “Used Fee Rate” under and as defined in the Fee
Letter.

        “Existing Owner” means Gehl Funding LLC, a Delaware limited liability
company.

        “Facility Termination Date” means the earlier of (i) the Liquidity
Termination Date and (ii) the Amortization Date.

        “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.

        “Fee Letter” means that certain letter agreement dated as of the date
hereof among Seller, the Company, the Arranger and the Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

        “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.

        “Financed Equipment” means new or used agricultural or construction
equipment and related parts, equipment, attachments, accessions or accessories
manufactured or distributed by Gehl, sold by either Gehl or a Dealer on an
installment basis and, securing the Obligor’s indebtedness under a Receivable.

        “Financial Institutions” has the meaning set forth in the preamble in
this Agreement.

        “Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of Company, including,
without limitation, any Liquidity Agreement.

        “Funding Source” means (i) any Financial Institution or (ii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to Company.

        “GAAP” means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.

        “Gehl” has the meaning set forth in the preamble to this Agreement.

        “Gehl Entities” shall mean the Originator, the Provider, Transferor, the
Existing Owner, Gehl Receivables LLC and Seller, any of their respective
Subsidiaries that is a party to any Transaction Document and their successors
and assigns.

        “Gehl Finance Dealer Contract Purchase Agreement” means those contracts
between Gehl and its Dealers in substantially the forms attached as Exhibit VI
hereto.

13

--------------------------------------------------------------------------------

        “Hedge Agreement” means, (i) collectively, (A) that certain ISDA 2002
Master Agreement dated on or about the date hereof between Seller and the Hedge
Provider, (B) that certain Schedule to ISDA Master Agreement dated on or about
the date hereof between Seller and the Hedge Provider and (C) any Hedge
Confirmations in connection therewith as between Seller and the Hedge Provider
from time to time with respect to the ISDA 2002 Master Agreement and the
Schedule to ISDA 2002 Master Agreement referred to in clauses (A) and (B) above,
in each case, as the same may be amended, restated, supplemented or otherwise
modified from time to time or (ii) such other interest rate hedging arrangement
acceptable to the Agent; provided, that, in either case, such Hedge Agreement
shall, at the time of its execution and delivery, be in form and substance
satisfactory to the Agent.

        “Hedge Breakage Costs” means any lump-sum amount payable in connection
with the designation of an “Early Termination Date” as defined in the Hedge
Agreement.

        “Hedge Confirmation” means any confirmation from time to time becoming
effective in connection with the Hedge Agreement.

        “Hedge Indemnities” any amounts payable by Seller to the Hedge Provider
in respect of any indemnities under the Hedge Agreement.

        “Hedge Provider” means JPMorgan or such other hedge counterparty
reasonably acceptable to the Agent with a short-term debt rating of A-1 or
better by S&P and P-1 by Moody’s.

        “Hedge Provider Scheduled Payments” means the amounts due and owing to
the Hedge Provider pursuant to the Hedge Agreement other than the Hedge Breakage
Costs and Hedge Indemnities.

        “Hedge Provider Termination Payment” means any lump-sum amount payable
to the Hedge Provider in connection with the designation of an “Early
Termination Date” as defined in the Hedge Agreement.

        “Incremental Purchase” means a purchase of one or more Purchaser
Interests which increases the total outstanding Aggregate Capital hereunder.

        “Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade), (iii)
obligations, whether or not assumed, secured by liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person, (iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

        “Independent Manager” shall mean a member of Seller who is not at such
time, and has not been at any time, (A) a member (other than as an “Independent
Member” of Seller, Transferor, the Existing Owner, Gehl Receivables LLC or any
other special purpose vehicle that is an Affiliate of Seller or Transferor),
officer, employee or affiliate of Seller or any Gehl Entity, or any of their
respective Subsidiaries or Affiliates, or (B) the beneficial owner (at the time
of such individual’s appointment as an Independent Member or at any time
thereafter while serving as an Independent Member) of any of the outstanding
common shares of Seller or any Gehl Entity or any of their respective
Subsidiaries or Affiliates, having general voting rights.

14

--------------------------------------------------------------------------------

        “Insolvency Event” means, with respect to any Person, an action or event
of the type described in Section 9.1(f) (as if the references to a Gehl Entity
therein refer to such Person) shall have occurred and be continuing.

        “Intercreditor Agreement” means that certain Intercreditor and Lockbox
Administration Agreement dated as of February 24, 2005 by and among the
Originator, the Servicer, the Agent, the financial institutions signatory
thereto as “Contract Buyers” and the joinder parties from time to time signatory
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

        “JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity
and its successors.

        “LIBO Rate” means the rate per annum equal to the sum (rounded, if
necessary, to the next higher 1/16 of 1%) of:

        (i)     (a) the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as
of 11:00 a.m. (London time) two Business Days prior to the first day of the
relevant Tranche Period, and having a maturity equal to such Tranche Period,
provided that, (I) if Reuters Screen FRBD is not available to the Agent for any
reason, the applicable LIBO Rate for the relevant Tranche Period shall instead
be the applicable British Bankers’ Association Interest Settlement Rate for
deposits in U.S. dollars as reported by any other generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Tranche Period, and having a maturity equal to such
Tranche Period, and (II) if no such British Bankers’ Association Interest
Settlement Rate is available to the Agent, the applicable LIBO Rate for the
relevant Tranche Period shall instead be the rate determined by the Agent to be
the rate at which JPMorgan offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
in the approximate amount to be funded at the LIBO Rate and having a maturity
equal to such Tranche Period, divided by (b) one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against the Agent in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time (expressed as a decimal),
applicable to such Tranche Period’plus

        (ii)     the Applicable LIBO Margin.

        “Liquidity Agreement” means any agreement as may be in effect from time
to time pursuant to which one or more Funding Sources commits to purchase from
the Company at any time all or any portion of the Company’s Purchaser Interests.

15

--------------------------------------------------------------------------------

        “Liquidity Termination Date” means March 14, 2007, as such date may be
extended with the written consent of each of the parties hereto.

        “Lockbox” means post-office box number 512 administered by the Lockbox
Account Bank or such other post-office box acceptable to the Agent.

        “Lockbox Account” means the account no. 27755214 maintained with the
Lockbox Account Bank in the name of Gehl or such other account that is subject
to an account control agreement acceptable to the Agent.

        “Lockbox Account Agreement” means (i) the Lockbox Control Agreement,
dated February 24, 2005, by and among Gehl, the Lockbox Account Bank and the
Collateral Agent as such agreement may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof or (ii) any
other account control agreement with respect to the Lockbox Account and the
Lockbox acceptable to the Agent.

        “Lockbox Account Bank” means M&I Marshall & Ilsley Bank, or such other
depository institution named by Gehl and acceptable to the Agent at which the
Lockbox Account is established and maintained.

        “Loss Ratio” means, in respect of any Reference Portfolio as of the end
of any month, a ratio (expressed as a percentage) equal to:

[(1 - RRF) x NA] + DC

--------------------------------------------------------------------------------

[NA + DC + CC]


where:

CC = as of any date, in reference to any Reference Portfolio, the aggregate
amount of all cash collections received in respect of such Reference Portfolio
(excluding Deemed Collections) during the three calendar months then most
recently ended.
DC = as of any date, in the case of the Reference Portfolio comprised of Pool
Receivables, the aggregate amount of all Deemed Collections received by the
Servicer during the three calendar months then most recently ended.
Disposed Equipment Receivable = any Receivable (i) that shall have been
transferred to non-accrual status and (ii) in connection with which any action
shall have been taken to seek recourse against or recovery of any related
Financed Equipment or other collateral securing such Receivable.

16

--------------------------------------------------------------------------------

Disposed Equipment Receivable Proceeds = with respect to any Receivable, any
amount received by the Servicer or any Gehl Entity on or in respect of such
Receivable at any time after such Receivable shall have been transferred to
non-accrual status, whether comprising collections, proceeds of any related
Financed Equipment, proceeds of any other Related Security or otherwise.
NA = in respect of any Reference Portfolio, the aggregate Outstanding Balance of
all Receivables in such Reference Portfolio that, at any time during the three
calendar months then most recently ended, either (i) shall have been transferred
to non-accrual status or (ii) shall have had its Contract modified to extend the
payment date with respect to any one or more Scheduled Receivable Payments
thereunder, as calculated for each such Receivable on the basis of its
Outstanding Balance as of the date either of the foregoing events shall have
first occurred with respect thereto.
Reference Portfolio = the Pool Receivables or all Receivables, as applicable.
RRF = the "Recovery Realization Factor", which shall be, in respect of any
Reference Portfolio at any time, the lesser of (i) 50% and (ii) 80% of the RRR
for such Reference Portfolio at such time.
RRR = the "Recovery Realization Rate", which shall be, in respect of any
Reference Portfolio at any time, the ratio (expressed as a percentage) of


  (i) the aggregate amount of Disposed Equipment Receivable Proceeds received
during the 12 calendar months then most recently ended in respect of Disposed
Equipment Receivables in such Reference Portfolio, to


17

--------------------------------------------------------------------------------

  (ii) the aggregate Outstanding Balance of all Receivables in such Reference
Portfolio that became Disposed Equipment Receivables during the 12 calendar
month period then most recently ended, as calculated for each such Receivable on
the basis of its Outstanding Balance as of the date it shall have been
transferred to non-accrual status.


        “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of any Gehl Entity, (ii) the ability of any
Gehl Entity to perform its obligations under the Transaction Documents to which
it is a party, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) any Purchaser’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables; provided, that when such term is included in any representation and
warranty by any Gehl Entity in any Transaction Document, the reference in
clauses (i) and (ii) hereof shall be deemed to be a reference only to the Gehl
Entity making such representation and warranty and such Gehl Entity’s
Subsidiaries.

        “Minimum Consolidated Tangible Net Worth Test” shall be satisfied on any
date of determination if the Consolidated Tangible Net Worth of Gehl and its
Subsidiaries shall be greater than or equal to the sum of (x) $110,000,000, plus
(y) 50% of cumulative Net Income of Gehl and its Subsidiaries for each fiscal
quarter commencing with the fiscal quarter ending June 30, 2005 (without
deduction for losses), plus (z) 50% of the aggregate Net Cash Proceeds of equity
issuances received by Gehl and its Subsidiaries after the June 3, 2005.
Capitalized terms used in this definition of “Minimum Consolidated Tangible Net
Worth Test” and not defined in this Exhibit I shall have the meanings assigned
to such terms in Schedule C hereto.

        “Minimum Incremental Reserve Amount” means, as of any Settlement Date
(Capital), an amount equal to the greater of:

        (i)     the product of (A) 0.25 and (B) the aggregate amount of all fees
(including, without limitation, all fees payable under the Fee Letter but
excluding the Servicing Fee), CP Costs, Yield, costs and expenses paid or
payable by Seller at any time during the immediately preceding calendar month
(or, in the case of any Settlement Date (Capital) occurring before the second
Settlement Date (Fees), such Obligations payable on a pro forma basis in respect
of the first full calendar month this Agreement shall be in effect); and

        (ii)     an amount equal to the difference between (A) the aggregate
Obligations and Servicing Fees payable on or before the next Settlement Date
(Capital) minus (B) the aggregate amounts then set aside in the Collection
Account pursuant to clause first of Section 2.2(b) that have not yet been
distributed from the Collection Account.

        “Monthly Report” means a report, in substantially the form of Exhibit
IX-A hereto (appropriately completed), furnished by the Servicer to the Agent
pursuant to Section 8.5.

18

--------------------------------------------------------------------------------

        “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

        “Net Receivables Balance” means, at any time, (i) the aggregate
Outstanding Balance of all Eligible Receivables at such time minus (A) the
Excess Concentration Amount at such time and (B) the Warranty Reserve Amount at
such time discounted by (ii) the Pool Discount Rate.

        “Non-Renewing Financial Institution” has the meaning set forth in
Section 12.3(a).

        “Obligations” shall have the meaning set forth in Section 2.1.

        “Obligor” on a Receivable means the purchaser or co-purchasers of the
Financed Equipment and any other Person who owes payments under the Receivable.

        “Obligor Concentration Amount” means, at any time, for any Obligor, the
product of the Outstanding Balance of all Eligible Receivables at such time and
the greater of (i) 1.5% and (ii) the Special Concentration Percentage, if any,
for such Obligor. In the case of an Obligor and any Affiliate of such Obligor,
the Obligor Concentration Amount shall be calculated as if such Obligor and such
Affiliate are one Obligor. For purposes of this definition:

          “Special Concentration Percentage” means (i) with respect to H&E
Equipment Services, LLC and its Affiliates, the H&E Special Concentration
Percentage and (ii) with respect to any other Obligor, such other percentage
greater than 1.5% as the Agent may in its sole discretion designate from time to
time; provided, that, in the case of any Special Concentration Percentage
designated from time to time by the Agent (other than the H&E Special
Concentration Percentage) the Agent may, upon not less than three Business Days’
notice to Seller, cancel or otherwise modify such Special Concentration
Percentage.


          “H&E Special Concentration Percentage” means 5%; provided, that, the
Agent may elect to reduce the H&E Special Concentration Percentage to any level
the Agent shall then deem to be appropriate (i) on any Liquidity Termination
Date, based on its reasonable credit judgment, or (ii) on any other date on
which the Agent shall have determined, based on publicly available information,
that a material adverse change is reasonably likely to have occurred in the
financial condition, operations or prospects of H&E Equipment Services, LLC or
any of its Affiliates, including, without limitation, by reason of the
occurrence of any event of default (whether or not waived) under the
documentation relating to any material indebtedness of H&E Equipment Services,
LLC or such Affiliates.


        “Originator” means Gehl.

        “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.

        “Participant” has the meaning set forth in Section 12.2.

19

--------------------------------------------------------------------------------

        “Performance Undertaking” means that certain Performance Undertaking
dated as of the date hereof made by Gehl in favor of Seller, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

        “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

        “Pool Delinquency Ratio” means, the ratio (expressed as a percentage)
with respect to any month equal to (i) the aggregate Outstanding Balance of all
Pool Receivables that were Delinquent Receivables as of the last day of such
month divided by (ii) the aggregate Outstanding Balance of Pool Receivables as
of the last day of such month.

        “Pool Discount Rate” means, as determined as of the most recent
Incremental Purchase or Reinvestment hereunder, the rate, if positive, of (i)
the sum of (A) the Swap Rate at such time, (B) the rate per annum at which the
Servicing Fee is then accruing, (C) the maximum “Used Fee Rate” under and as
defined in the Fee Letter, and (D) 0.25%, minus (ii) the Weighted Average
Contractual Coupon at such time.

        “Pool Receivable” means any Receivable transferred (or purportedly
transferred) to Seller (i) by Transferor pursuant to the terms of the
Receivables Purchase and Sale Agreement or (ii) by Existing Owner pursuant to
the terms of the Receivables Sale and Assignment Agreement.

        “Pooled Commercial Paper” means Commercial Paper notes of Company
subject to any particular pooling arrangement by Company, but excluding
Commercial Paper issued by Company for a tenor and in an amount specifically
requested by any Person in connection with any agreement effected by Company.

        “Potential Amortization Event” means an event which, with the passage of
time or the giving of notice, or both, would constitute an Amortization Event.

        “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan as its prime rate in effect at its principal
office; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

        “Pro Rata Share” means, for each Financial Institution, a percentage
equal to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions hereunder.

        “Proposed Reduction Date” has the meaning set forth in Section 1.3.

        “Provider”means Gehl.

        “Provisional Amortization Period” means any period prior to the
Amortization Date during which any of the conditions precedent set forth in
Section 6.2 shall not be satisfied.

        “Purchase Limit” means, as of any date of determination, the sum of the
Commitments of the Financial Institutions on each date of determination.

20

--------------------------------------------------------------------------------

        “Purchase Notice” has the meaning set forth in Section 1.2.

        “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Receivables
Balance (less the Enhancement Amount) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Weekly Report, taking into account such proposed Incremental
Purchase.

        “Purchasers” has the meaning set forth in the preamble to this
Agreement.

        “Purchaser Interest” means, at any time, an undivided percentage
ownership interest (computed as set forth below) associated with a designated
amount of Capital, created pursuant to the terms and conditions hereof, in (i)
each Pool Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Pool Receivable, and (iii) all Collections with respect to, and
other proceeds of, each such Pool Receivable. Each such undivided percentage
interest shall equal:

C

--------------------------------------------------------------------------------

NRB - EA

where:

C = the Capital of such Purchaser Interest.
EA = the Enhancement Amount.
NRB = the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date; provided, that, during any Provisional
Amortization Period (so long as the adjustment described in this proviso does
not result in Seller being liable for any Broken Funding Costs or Hedge Breakage
Costs), the aggregate Purchaser Interest shall be deemed to be 100%. The
variable percentage represented by any Purchaser Interest as computed (or deemed
recomputed) as of the close of the business day immediately preceding the
Amortization Date shall remain constant at all times thereafter.

        “Purchasing Financial Institution” has the meaning set forth in Section
12.1(b).

        “Receivable” means all indebtedness and other obligations owed to the
Originator or a Dealer (at the time it arises, and before giving effect to any
transfer or conveyance thereof) or in which Seller or any other Gehl Entity has
a security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument, financial asset, investment property, letter of credit right,
supporting obligation or general intangible, arising in connection with the sale
by the Originator or a Dealer of Financed Equipment to an Obligor, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto; provided, that, “Receivable” shall not include any Wholesale
Receivables.

21

--------------------------------------------------------------------------------

        “Receivable File” means with respect to any Receivable:

            (i)     The fully executed original of the Contract evidencing the
Receivable (together with any agreements modifying or assigning the Receivable,
including without limitation any extension agreements); and

            (ii)     The original note or chattel paper (or other evidence of a
security interest and a promise of payment) in the name of the Obligor with any
required notations evidencing the Agent’s security interest in such Receivable
and all related documents that Seller shall keep on file in accordance with its
customary procedures and which evidence the Obligor’s payment agreement as well
as a security interest in the Financed Equipment (including each UCC filing
filed to perfect the security interest granted by the Obligor in the related
Financed Equipment).

        “Receivables Insurance Policy” means, with respect to a Pool Receivable,
any insurance policy benefiting the holder of the Pool Receivable providing loss
or physical damage, theft, mechanical breakdown or similar coverage with respect
to the related Financed Equipment or the Obligor thereon.

        “Receivables Purchase and Sale Agreement” means that certain Receivables
Purchase and Sale Agreement dated as of the date hereof between Seller, as
buyer, and Transferor, as the seller, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

        “Receivables Sale Agreement” means that certain Receivables Sale
Agreement dated as of the date hereof between Transferor, as buyer, and Gehl, as
the seller, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

        “Receivables Sale and Assignment Agreement” means that certain
Receivables Sale and Assignment Agreement dated as of the date hereof between
Seller, as buyer, and the Existing Owner, as the seller, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

        “Recharacterization” has the meaning set forth in Section 13.13(c).

        “Records” means, with respect to any Receivable, all Contracts,
Receivables Insurance Policies, the Receivables File, purchase orders and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

22

--------------------------------------------------------------------------------

        “Reduction Notice” has the meaning set forth in Section 1.3.

        “Regulatory Change” has the meaning set forth in Section 10.2(a).

        “Reinvestment” has the meaning set forth in Section 2.2.

        “Related Security” means, with respect to any Pool Receivable:

          (i)     all of each Gehl’s Entity’s interest in the Financed
Equipment, the Dealer Agreements, the Dealer Recourse (to the extent related to
a particular Pool Receivable), the Receivables Insurance Policies (to the extent
related to a particular Pool Receivable) and all other insurance contracts with
respect thereto,


          (ii)     all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such Pool
Receivable, whether pursuant to the Contract related to such Pool Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Pool Receivable,


          (iii)     all guaranties, letters of credit, insurance, supporting
obligations and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Pool Receivable whether pursuant
to the Contract related to such Pool Receivable or otherwise,


          (iv)     all service contracts and other contracts and agreements
associated with such Pool Receivable,


          (v)     all Records related to such Pool Receivable,


          (vi)     all of Seller’s right, title and interest in, to and under
the Transaction Documents (including, without limitation, the Sale Agreements,
the Performance Undertaking and the Hedge Agreement),


          (vii)     all of Seller’s right, title and interest in the Collection
Account, the Lockbox and the Lockbox Account, and


          (viii)     all proceeds of any of the foregoing.


        “Rental Fleet Receivables” means Receivables secured by Financed
Equipment purchased by Dealers for use in a rental fleet.

        “Required Financial Institutions” means, at any time, Financial
Institutions with Commitments to purchase Purchaser Interests from Seller in
excess of 66-2/3% of the Purchase Limit.

23

--------------------------------------------------------------------------------

        “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of Seller now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or in any junior class of stock of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for recision with
respect to the Subordinated Notes (as defined in any Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of Seller now or hereafter outstanding, and
(v) any payment of management fees by Seller (except for reasonable management
fees to Gehl or its Affiliates in reimbursement of actual management services
performed). For purposes of clarification, the Servicing Fee shall not
constitute a “Restricted Junior Payment” hereunder.

        “Sale Agreements” means, collectively, the Receivables Purchase and Sale
Agreement, the Receivables Sale Agreement and the Receivables Sale and
Assignment Agreement.

        “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

        “Schedule of Receivables” means the master schedule of all Pool
Receivables which, as of the date hereof, is attached hereto as Schedule D, as
the same shall be amended or supplemented on each date that any Receivables are
transferred by Transferor to Seller pursuant to the Receivables Purchase and
Sale Agreement.

        “Scheduled Receivable Payment” means, with respect to any Receivable,
the amount set forth in the related Contract as the amount required to be paid
by the Obligor for each Accrual Period.

        “Seller” has the meaning set forth in the preamble to this Agreement.

        “Serviced Delinquency Ratio” means, the ratio (expressed as a
percentage) with respect to any month equal to (i) the aggregate Outstanding
Balance of all Delinquent Receivables as of the last day of such month divided
by (ii) the aggregate Outstanding Balance of all Receivables originated by the
Originator as of the last day of such month.

        “Servicer” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect Pool
Receivables and act as custodian with respect to the Records.

        “Servicer Event of Termination” has the meaning specified in Article IX.

        “Servicing Fee” has the meaning set forth in Section 8.6.

        “Settlement Date (Capital)” means, in any calendar week, the Friday of
such week, or, if such Friday is not a Business Day, the next succeeding
Business Day.

24

--------------------------------------------------------------------------------

        “Settlement Date (Fees)” means the second Business Day following the
twelfth (12th) day of each calendar month, or, if such twelfth (12th) day is not
a Business Day, the next succeeding Business Day.

        “Settlement Period” means (A) in respect of each Purchaser Interest of
Company, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of the Financial Institutions, the entire Tranche Period of
such Purchaser Interest.

        “Standard Trade Price” means the list price less the standard trade
discount.

        “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

        “Swap Rate” means, (i) at any time the Hedge Agreement provides for an
interest rate cap transaction, the “strike price” set forth in the Hedge
Confirmation then in effect related to such interest rate cap transaction and
(ii) at any time the Hedge Agreement provides for a fixed/floating interest rate
swap transaction, the fixed rate per annum specified to be payable by the Seller
set forth in the Hedge Confirmation then in effect related to such
fixed/floating interest rate swap transaction.

        “Termination Date” has the meaning set forth in Section 2.2.

        “Termination Percentage” has the meaning set forth in Section 2.2.

        “Terminating Tranche” has the meaning set forth in Section 4.3(b).

        “Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution or any Purchaser Interest or an undivided interest in a
Purchaser Interest assigned to a Funding Source pursuant to a Liquidity
Agreement:

        (a)     if Yield for such Purchaser Interest is calculated on the basis
of the LIBO Rate, a period of one, two, three or six months, or such other
period as may be mutually agreeable to the Agent and Seller, commencing on a
Business Day selected by Seller or the Agent pursuant to this Agreement. Such
Tranche Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or

        (b)     if Yield for such Purchaser Interest is calculated on the basis
of the Prime Rate, a period commencing on a Business Day selected by Seller and
agreed to by the Agent, provided no such period shall exceed one month.

        If any Tranche Period would end on a day which is not a Business Day,
such Tranche Period shall end on the next succeeding Business Day, provided,
however, that in the case of Tranche Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Tranche Period
shall end on the immediately preceding Business Day. In the case of any Tranche
Period for any Purchaser Interest which commences before the Amortization Date
and would otherwise end on a date occurring after the Amortization Date, such
Tranche Period shall end on the Amortization Date. The duration of each Tranche
Period which commences after the Amortization Date shall be of such duration as
selected by the Agent.

25

--------------------------------------------------------------------------------

        “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, the Sale Agreements, the Hedge Agreement, the Intercreditor
Agreement, the Collection Account Agreement, the Lockbox Account Agreement, the
Performance Undertaking, the Fee Letter and all other instruments, documents and
agreements executed and delivered in connection herewith.

        “Transferor” means Gehl Receivables II, LLC, a Delaware limited
liability company.

        “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.

        “Warranty Reserve Amount” means, as of any date of determination, (i) if
the Minimum Consolidated Tangible Net Worth Test is satisfied as of such date of
determination, $0 and (ii) if the Minimum Consolidated Tangible Net Worth Test
is not satisfied as of such date of determination, an amount equal to the
product of (A) 35% and (B) the amount set forth as accrued warranty costs in the
balance sheet included in the financial statements of the Servicer most recently
delivered to the Agent pursuant to Section 7.1(a) hereof.

        “Weekly Period” means a period of seven days, commencing with a
Wednesday and ending the following Tuesday.

        “Weekly Report” means a report, in substantially the form of Exhibit
IX-B hereto (appropriately completed), furnished by the Servicer to the Agent
pursuant to Section 8.5.

        “Weekly Reporting Date” means, with respect to any Weekly Period, the
Wednesday following the last day of such Weekly Period or, if such Wednesday is
not a Business Day, the next day thereafter that is a Business Day.

        “Weighted Average Contractual Coupon” means, as determined as of the
most recent Incremental Purchase or Reinvestment hereunder, the rate set forth
in the Weekly Report delivered immediately prior to such Incremental Purchase or
Reinvestment as being the weighted average contractual interest rate at which
the principal amount of the Receivables comprising the Pool Receivables (after
giving effect to such Incremental Purchase or Reinvestment) bear interest.

        “Wholesale Receivable” means a right to payment of a monetary obligation
(whether or not earned by performance and howsoever characterized under the UCC)
resulting from (i) transactions with Dealers (other than transactions consisting
of sales or financing of inventory of finished goods to Dealers for rental
directly to retail customers), including without limitation, so-called “dealer
floor plan” arrangements, or (ii) other wholesale transactions.

26

--------------------------------------------------------------------------------

        “Yield” means for each respective Tranche Period relating to Purchaser
Interests of the Financial Institutions and any Purchaser Interests or undivided
interests in Purchaser Interests assigned to a Funding Source pursuant to a
Liquidity Agreement, an amount equal to the product of the applicable Discount
Rate for each Purchaser Interest multiplied by the Capital of such Purchaser
Interest for each day elapsed during such Tranche Period, annualized on a 360
day basis.

        All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.














27

--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

JPMorgan Chase Bank, N.A., as Agent
Chase Tower
10 South Dearborn Street
Chicago, Illinois 60670
Attention: Park Avenue Receivables Company, LLC Funding Manager

  Re: Purchase Notice


Ladies and Gentlemen:

        Reference is hereby made to the Receivables Purchase Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”), dated as of March 15, 2006 by and among Gehl
Funding II, LLC, a Delaware limited liability company (the “Seller”), Gehl
Company, a Wisconsin corporation, as Servicer, the Financial Institutions, Park
Avenue Receivables Company, LLC (“Company”), and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used herein shall have the meanings assigned to such
terms in the Receivables Purchase Agreement.

        The Agent is hereby notified of the following Incremental Purchase:

--------------------------------------------------------------------------------

Purchase Price: $__________________________________

--------------------------------------------------------------------------------

Date of Purchase: __________________________________

--------------------------------------------------------------------------------

Requested Discount Rate: 1 [LIBO Rate] [Prime Rate]

--------------------------------------------------------------------------------

        Please credit the Purchase Price in immediately available funds to
[Account Number] [and then wire-transfer the Purchase Price in immediately
available funds on the above-specified date of purchase to:

[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]

--------------------------------------------------------------------------------

1     Applicable only where the Financial Institutions are purchasing the
Purchaser Interests.

1

--------------------------------------------------------------------------------

Reference:
Telephone advice to: [Name] @ tel. No. ( )

        Please advise [Name] at telephone no ( ) _________________ if Company
will not be making this purchase.

        In connection with the Incremental Purchase to be made on the above
listed “Date of Purchase” (the “Purchase Date”), the Seller hereby certifies
that the following statements are true on the date hereof, and will be true on
the Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

        (i)     the representations and warranties of the Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;

        (ii)     no event has occurred and is continuing, or would result from
the proposed Incremental Purchase, that will constitute an Amortization Event or
a Potential Amortization Event;

        (iii)     the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 100%;

        (iv)     the amount of Aggregate Capital is $_________ after giving
effect to the Incremental Purchase to be made on the Purchase Date;

        (v)     the Hedge Agreement is in effect; and

        (vi)     no material adverse change has occurred since the March 15,
2006 in the collectibility of the Pool Receivables taken as a whole or in the
financial condition or operations of the Originator, the Provider, the Seller,
any Gehl Entity or Seller.

Very truly yours,
  GEHL FUNDING II, LLC

  By:________________________________________ Name: Title:



2

--------------------------------------------------------------------------------

EXHIBIT III

PLACE OF BUSINESS OF THE SELLER;
LOCATION OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

Place of Business:

  143 Water Street
West Bend, WI 53095


Locations of Records:

  143 Water Street
West Bend, WI 53095


Federal Employer Identification Number:

  39-0300430


Corporate, Partnership Trade and Assumed Names:

  None


PLACES OF BUSINESS OF THE SERVICER;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

Places of Business:

  143 Water Street
West Bend, WI 53095


Locations of Records:

  143 Water Street
West Bend, WI 53095


Federal Employer Identification Number:

  39-0300430


Corporate, Partnership Trade and Assumed Names:

  Gehl Finance


1

--------------------------------------------------------------------------------

EXHIBIT IV





















1

--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

        To: JPMorgan Chase Bank, N.A., as Agent

        This Compliance Certificate is furnished pursuant to that certain
Receivables Purchase Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) dated as of March 15, 2006 among
Gehl Funding II, LLC (the “Seller”), Gehl Company (the “Servicer”), the
Purchasers party thereto and JPMorgan Chase Bank, N.A., as agent for such
Purchasers.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

        1.     I am the duly elected ________of [Seller/Servicer].

        2.     have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of [Seller/Servicer] and its Subsidiaries during the accounting
period covered by the attached financial statements.

        3.     The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Potential Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 4 below].

        4.     Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which [Seller/Servicer] has taken, is
taking, or proposes to take with respect to each such condition or
event:________________________________

        The foregoing certifications and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ____ day of
_______________________, _____.

  ______________________________
[Name]

as __________, and not in his/her individual capacity



1

--------------------------------------------------------------------------------

EXHIBIT VI

FORMS OF DEALER AGREEMENTS

(attached)
















1

--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

        THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into
as of the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).

PRELIMINARY STATEMENTS

        1.     This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Receivables Purchase Agreement
dated as of March 15, 2006 by and among Gehl Funding II, LLC, as Seller, Gehl
Company, as Servicer, Park Avenue Receivables Company, LLC, JPMorgan Chase Bank,
N.A., as Agent, and the Financial Institutions party thereto (as amended,
modified or restated from time to time, the “Purchase Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings set forth
or incorporated by reference in the Purchase Agreement.

        2.     Assignor is a Financial Institution party to the Purchase
Agreement, and Assignee wishes to become a Financial Institution thereunder; and

        3.     Assignor is selling and assigning to Assignee an undivided
____________% (the “Transferred Percentage”) interest in all of Assignor’s
rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, Assignor’s Commitment and (if
applicable) the Capital of Assignor’s Purchaser Interests as set forth herein.

        The parties hereto hereby agree as follows:

        1.     The sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the “Effective Date”) two (2) Business Days
(or such other date selected by the Agent in its sole discretion) following the
date on which a fully executed notice substantially in the form of Schedule II
to this Assignment Agreement (“Effective Notice”) is delivered by the Agent to
Company, the Seller, Assignor and Assignee. From and after the Effective Date,
Assignee shall be a Financial Institution party to the Purchase Agreement for
all purposes thereof as if Assignee were an original party thereto and Assignee
agrees to be bound by all of the terms and provisions contained therein.

        2.     If Assignor has no outstanding Capital under the Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and all rights and obligations
associated therewith under the terms of the Purchase Agreement, including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Section 4.1 of the Purchase Agreement.

1

--------------------------------------------------------------------------------

        3.     If Assignor has any outstanding Capital under the Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor’s Purchaser Interests (such amount, being hereinafter referred to as
the “Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.

        4.     Concurrently with the execution and delivery hereof, Assignor
will provide to Assignee copies of all documents requested by Assignee which
were delivered to Assignor pursuant to the Purchase Agreement.

        5.     Each of the parties to this Assignment Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment Agreement.

        6.     By executing and delivering this Assignment Agreement, Assignor
and Assignee confirm to and agree with each other, the Agent and the Financial
Institutions as follows: (a) other than the representation and warranty that it
has not created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with the Purchase Agreement or the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of Assignee, the Purchase Agreement or any other instrument
or document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, any Obligor, any Seller Affiliate or the performance or
observance by the Seller, any Obligor, any Seller Affiliate of any of their
respective obligations under the Transaction Documents or any other instrument
or document furnished pursuant thereto or in connection therewith; (c) Assignee
confirms that it has received a copy of the Purchase Agreement and copies of
such other Transaction Documents, and other documents and information as it has
requested and deemed appropriate to make its own credit analysis and decision to
enter into this Assignment Agreement; (d) Assignee will, independently and
without reliance upon the Agent, Company, the Seller or any other Financial
Institution or Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; and (f) Assignee agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution or, when applicable, as a Purchaser.

2

--------------------------------------------------------------------------------

        7.     Each party hereto represents and warrants to and agrees with the
Agent that it is aware of and will comply with the provisions of the Purchase
Agreement, including, without limitation, Section 13.6 thereof.

        8.     Schedule I hereto sets forth the revised Commitment of Assignor
and the Commitment of Assignee, as well as administrative information with
respect to Assignee.

        9.     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        10.     Assignee hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all senior
indebtedness for borrowed money of Company, it will not institute against, or
join any other Person in instituting against, Company any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

[remainder of page left intentionally blank]







3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective duly authorized officers of the
date hereof.

  [ASSIGNOR]

By:______________________________________________
Name:
Title:


  [ASSIGNEE]

By:______________________________________________
Name:
Title:












4

--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS


DATE: _______________, ____


TRANSFERRED PERCENTAGE: ________%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------

A-2

--------------------------------------------------------------------------------

B-1

--------------------------------------------------------------------------------

B-2

--------------------------------------------------------------------------------

Assignor

--------------------------------------------------------------------------------

Commitment
(prior to giving
effect to the
Assignment
Agreement)

--------------------------------------------------------------------------------

Commitment (after
giving effect to
the Assignment
Agreement)

--------------------------------------------------------------------------------

Outstanding
Capital
(if any)

--------------------------------------------------------------------------------

Ratable Share of
Outstanding Capital

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A-2

--------------------------------------------------------------------------------

B-1

--------------------------------------------------------------------------------

B-2

--------------------------------------------------------------------------------

Assignee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Commitment (after
giving effect to
the Assignment
Agreement)

--------------------------------------------------------------------------------

Outstanding
Capital
(if any)

--------------------------------------------------------------------------------

Ratable Share of
Outstanding Capital

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ADDRESS FOR NOTICES
____________________
____________________

Attention:
Phone:
Fax:





5

--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

TO: ________________________, Assignor
      ________________________
      ________________________
      ________________________

TO: ________________________, Assignee
      ________________________
      ________________________
      ________________________

TO: Gehl Funding II, LLC, Seller
143 Water Street
West Bend, WI 53095


        The undersigned, as Agent under the Receivables Purchase Agreement dated
as of March 15, 2006 by and among Gehl Funding II, LLC, a Delaware corporation,
as Seller (the “Seller”), Gehl Company, a Delaware corporation, as Servicer,
Park Avenue Receivables Company, LLC (the “Company”), JPMorgan Chase Bank, N.A.,
as Agent, and the Financial Institutions party thereto, hereby acknowledges
receipt of executed counterparts of a completed Assignment Agreement dated as of
____________, ____ between __________________, as Assignor, and
__________________, as Assignee. Terms defined in such Assignment Agreement are
used herein as therein defined.

        1.     Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be ______________, ____.

        2.     Company hereby consents to the Assignment Agreement as required
by Section 12.1(b) of the Receivables Purchase Agreement.

         [3.     Pursuant to such Assignment Agreement, the Assignee is required
to pay $____________ to Assignor at or before 12:00 noon (local time of
Assignor) on the Effective Date in immediately available funds.]

[signature page follows]




6

--------------------------------------------------------------------------------

Very truly yours,
  JPMORGAN CHASE BANK, N.A., as Agent

  By:_______________________________ Name: Title:
  Acknowledged and Agreed to as of the date first written above:
  PARK AVENUE RECEIVABLES COMPANY, LLC

  By:_______________________________ Name: Title:









7

--------------------------------------------------------------------------------

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

(attached)












1

--------------------------------------------------------------------------------

EXHIBIT IX-A

FORM OF MONTHLY REPORT

(attached)


















1

--------------------------------------------------------------------------------

EXHIBIT IX-B

FORM OF WEEKLY REPORT

(attached)


















1

--------------------------------------------------------------------------------

EXHIBIT X

FORM OF REDUCTION NOTICE

[Date]

JPMorgan Chase Bank, N.A., as Agent
Chase Tower
10 South Dearborn Street
Chicago, Illinois 60670
Attention: Park Avenue Receivables Company, LLC Funding Manager

  Re: Reduction Notice


Ladies and Gentlemen:

        Reference is hereby made to the Receivables Purchase Agreement, dated as
of March 15, 2006 (as amended, restated supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”) by and among Gehl Funding
II, LLC, a Delaware corporation (the “Seller”), Gehl Company, a Wisconsin
corporation, as Servicer, the Financial Institutions, Park Avenue Receivables
Company, LLC (“Company”), and JPMorgan Chase Bank, N.A., as Agent (the “Agent”).
Capitalized terms used herein shall have the meanings assigned to such terms in
the Receivables Purchase Agreement.

        Pursuant to Section 1.2 of the Receivables Purchase Agreement, the
Seller hereby notifies the Agent of the following reduction of Aggregate Capital
from Collections. The proposed date of such reduction is [DATE] (the “Proposed
Reduction Date”).2 The amount of Aggregate Capital to be reduced on the Proposed
Reduction Date is $_____________.

Very truly yours,
  GEHL FUNDING II, LLC
  By:____________________________________   Name:     Title:





--------------------------------------------------------------------------------

2 Must be at least two Business Days later than the date of the notice.


1

--------------------------------------------------------------------------------

EXHIBIT XI

FORMS CONTRACTS

(attached)


















1

--------------------------------------------------------------------------------

Schedule A

Commitments

--------------------------------------------------------------------------------

Financial Institution Commitment

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A. $300,000,000

--------------------------------------------------------------------------------


















1

--------------------------------------------------------------------------------

Schedule B

List of Closing Documents

(attached)


















1

--------------------------------------------------------------------------------

Schedule C

Financial Tests

        A.     Definitions: Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to such terms in Exhibit I to
the Agreement. The following additional terms shall have the following meanings
when used in this Schedule C:

        “Acquisition” has the meaning assigned to it in the Credit Agreement.

        “Bank Agent” means the “Administrative Agent” under the Credit
Agreement.

        “Capital Expenditures” means, with respect to any Person for any period,
the aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

        “Capital Lease” means any lease of Property which in accordance with
GAAP is required to be capitalized on the sheet of the lessee.

        “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

        “Disposition” has the meaning assigned to it in the Credit Agreement.

        “EBITDA” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period and (d) extraordinary losses for such
period, minus (e) all amounts included within Net Income in respect of
extraordinary gains for such period. To the extent that any Permitted
Acquisition or any Disposition of a Subsidiary or other significant business
unit occurs during any such period for which EBITDA is to be determined
hereunder, EBITDA shall (x) include, with respect to any such Permitted
Acquisition, EBITDA of the Acquired Business which is the subject of such
Permitted Acquisition (to the extent not subsequently sold or otherwise disposed
of during such period), determined as if such Permitted Acquisition had occurred
on the first day of such period, all as calculated by Gehl and reasonably
satisfactory to the Bank Agent, and (y) exclude, with respect to any such
Disposition, EBITDA of the Subsidiary or significant business unit which is the
subject of such Disposition, determined as if such Disposition had occurred on
the first day of such period.

1

--------------------------------------------------------------------------------

        “Excess Securitization Transaction Indebtedness” means, at any time, the
principal amount of all Securitization Transaction Indebtedness in excess of
$20,000,000 outstanding at such time.

        “Event of Loss” means, with respect to any Property, any of the
following: (a) any loss, destruction or damage of such Property or (b) any
condemnation, seizure, or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

        “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business which are not more than ninety (90) days past due), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances
(included at the full stated or face amount thereof, whether or not drawn or
matured, as the case may be) and other extensions of credit whether or not
representing obligations for borrowed money and (f) all Securitization
Transaction Indebtedness.

        “Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of Gehl, the ratio of EBITDA of Gehl and its Subsidiaries for the period
of four fiscal quarters then ended to Interest Expense for such period, provided
that, to the extent that EBITDA for such period is adjusted to account for any
Acquisition or Disposition as described in the definition of “EBITDA” herein,
Interest Expense for such period shall also be adjusted to reflect such
Acquisition or Disposition on a pro forma basis in a manner reasonably
acceptable to the Bank Agent.

        “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of Gehl and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

        “Net Cash Proceeds” means, as applicable, (a) with respect to any
Disposition by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of (i) reasonable direct costs relating to such
Disposition and (ii) sale, use or other transactional taxes paid or payable by
such Person as a direct result of such Disposition, (b) with respect to any
Event of Loss of a Person, cash and cash equivalent proceeds received by or for
such Person’s account (whether as a result of payments made under any applicable
insurance policy therefor or in connection with condemnation proceedings or
otherwise), net of reasonable direct costs incurred in connection with the
collection of such proceeds, awards or other payments, and (c) with respect to
any offering of equity securities of a Person or the issuance of any
Indebtedness for Borrowed Money by a Person, cash and cash equivalent proceeds
received by or for such Person’s account, net of reasonable legal, underwriting,
and other fees and expenses incurred as a direct result thereof.

2

--------------------------------------------------------------------------------

        “Net Income” means, with reference to any period, the net income (or net
loss) of Gehl and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) except to the extent otherwise specifically provided in the
definition of “EBITDA” herein when Net Income is used as a component of EBITDA
for the purposes of calculations under this Agreement, the net income (or net
loss) of any Person accrued prior to the date it becomes a Subsidiary of, or has
merged into or consolidated with, Gehl or another Subsidiary, and (b) the net
income (or net loss) of any Person (other than a Subsidiary) in which Gehl or
any of its Subsidiaries has a equity interest, except to the extent of the
amount of dividends or other distributions actually paid to Gehl or any of its
Subsidiaries during such period.

        “Net Worth” means, for any Person and at any time the same is to be
determined, total shareholder’s equity (including capital stock, additional
paid-in capital, and retained earnings after deducting treasury stock) which
would appear on the balance sheet of such Person in accordance with GAAP.

        “Permitted Acquisition” has the meaning assigned to it in the Credit
Agreement.

        “Property” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP.

        “Qualified Securitization Transaction” means any transaction or series
of transactions, whether structured as a sale or as a secured loan, that may be
entered into by Gehl or any Subsidiary pursuant to which Gehl or any Subsidiary
may sell, convey or otherwise transfer to a newly-formed Subsidiary or other
special-purpose entity, or any other Person, any installment sale contracts,
installment promissory notes, security agreements and rights related thereto,
provided that the installment sale contracts, installment promissory notes,
security agreements and related rights and assets transferred in such
transaction or series of transactions arise from sales or financing of inventory
or finished goods directly to retail customers or to Dealers for lease (but not
sale) directly to retail customers (and excluding, in any event, all wholesale
receivables) and may include, without limitation, installment sale contracts,
installment promissory notes and security agreements repurchased from
third-party creditors.

        “Securitization Transaction Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Securitization Transaction which is required to be shown as
indebtedness on a consolidated balance sheet of Gehl and its Subsidiaries
prepared in accordance with GAAP.

        “SPE” means a Person which is a special purpose entity wholly or
partially owned by Gehl or any Subsidiary and which is a party to any Qualified
Securitization Transaction, substantially all of the assets of which are assets
transferred to such Person as a part of or in connection with such Qualified
Securitization Transaction and which conducts no business or activity other than
its participation in such Qualified Securitization Transaction.

3

--------------------------------------------------------------------------------

        “Successor Servicer” has the meaning specified in Section 8.1.

        “Tangible Net Worth” means Net Worth less the sum of (a) the aggregate
book value of all assets which would be classified as intangible assets under
GAAP, including, without limitation, goodwill, patents, trademarks, trade names,
copyrights, franchises and deferred charges (including, without limitation,
unamortized debt discount and expense, organization costs and deferred research
and development expense) and similar assets and (b) the write-up of assets above
cost as a result of a revaluation thereof.

        “Total Capitalization Ratio” means, at any time the same is to be
determined, the ratio of (a) Total Funded Debt to (b) the sum of (i) Total
Funded Debt and (ii) Net Worth.

        “Total Funded Debt” means, at any time the same is to be determined, the
sum (but without duplication) of (a) all Indebtedness for Borrowed Money of Gehl
and its Subsidiaries at such time, but excluding all Securitization Transaction
Indebtedness other than Excess Securitization Transaction Indebtedness, (b) the
amount of recourse, as reasonably determined by the Bank Agent, to Gehl or any
Subsidiary (other than an SPE) with respect to the assets transferred in any
Qualified Securitization Transaction entered into after June 3, 2005, other than
that portion of any such recourse reasonably attributable to a portion of such
Qualified Securitization Transaction with respect to which the obligations of
Gehl and its Subsidiaries constitute Excess Securitization Transaction
Indebtedness, and (c) all Indebtedness for Borrowed Money of any other Person
which is directly or indirectly guaranteed by Gehl or any of its Subsidiaries or
which Gehl or any of its Subsidiaries has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which Gehl or any of its
Subsidiaries has otherwise assured a creditor against loss.

        B.    Financial Tests. The occurrence of any of the following shall
constitute a Servicer Event of Termination under the Agreement:

        (1)    Total Capitalization Ratio. The Total Capitalization Ratio shall
be greater than 0.50 to 1.0 at any time.

        (2)    Tangible Net Worth. Consolidated Tangible Net Worth of Gehl and
its Subsidiaries shall be an amount less than the sum of (x) $100,000,000, plus
(y) 50% of cumulative Net Income of Gehl and its Subsidiaries for each fiscal
quarter commencing with the fiscal quarter ending June 30, 2005 (without
deduction for losses), plus (z) 50% of the aggregate Net Cash Proceeds of equity
issuances received by Gehl and its Subsidiaries after the June 3, 2005.

        (3)    Interest Coverage Ratio. As of the last day of each fiscal
quarter of Gehl, the Interest Coverage Ratio shall be less than 3.0 to 1.0.

        (4)    Capital Expenditures. Gehl and its Subsidiaries shall incur
Capital Expenditures in an amount in excess of $15,000,000 in the aggregate
during any fiscal year of Gehl.

4

--------------------------------------------------------------------------------

        (5)    Operating Leases. Gehl and its Subsidiaries shall create, incur
or suffer to exist obligations for fixed rentals and other consideration payable
by Gehl and its Subsidiaries under operating leases in an aggregate amount in
excess of $5,000,000 during any fiscal year of Gehl.





















5

--------------------------------------------------------------------------------

Schedule D

Schedule of Receivables as of the date of this Agreement

(attached)


















1